Exhibit 10.6

VIRGIN ENTERPRISES LIMITED

and

VIRGIN MOBILE USA, LLC

 

--------------------------------------------------------------------------------

AMENDED AND RESTATED TRADEMARK LICENSE AGREEMENT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CONTENTS

 

Clause

   Page

DEFINITIONS

   1

ACKNOWLEDGEMENTS

   8

GRANT

   9

PAYMENT OF ROYALTIES

   19

CONDITIONS OF USE

   21

MARK PROTECTION

   24

DEALINGS AND SUB-LICENSING

   25

VEL’S WARRANTIES

   27

TERMINATION AND EFFECTS OF TERMINATION

   27

INFRINGEMENTS AND INJUNCTIVE RELIEF

   30

INDEMNITY

   32

CONFIDENTIALITY

   33

NOTICES

   33

GENERAL

   34

WAIVER

   34

MODIFICATIONS

   34

INVALIDITY

   34

ENTIRE AGREEMENT

   35

INDEPENDENT CONTRACTORS

   35

GOVERNING LAW

   35

COUNTERPARTS

   35

FURTHER ASSURANCES

   35

COSTS

   36

INSURANCE

   36

DISPUTE RESOLUTION

   36

GOVERNANCE MATTERS

   37

SCHEDULE 1 (TRADEMARKS)

   I

SCHEDULE 2 (THE SIGNATURE)

   II

SCHEDULE 3 (ACCESSORIES)

   III

SCHEDULE 4 (ADDITIONAL SITES)

   IV

 

1



--------------------------------------------------------------------------------

EXHIBIT A (NONDISCLOSURE AGREEMENT)

   V

EXHIBIT B (TM GUIDELINES)

   X

EXHIBIT C (CODE OF CONDUCT)

   XI

EXHIBIT D (CUSTOMER SERVICE LEVELS)

   XII

 

2



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED TRADEMARK LICENSE AGREEMENT is made on October 16,
2007,

BETWEEN

VIRGIN ENTERPRISES LIMITED (Company Number 01073929) a company incorporated in
England whose registered office is at 120 Campden Hill Road, London W8 7AR,
England (VEL); and

VIRGIN MOBILE USA, LLC, a Delaware limited liability company, with a principal
place of business at 10 Independence Boulevard, Warren, New Jersey 07059 whose
registered office in the State of Delaware is c/o The Corporation Trust Company,
Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801, United
States of America (the Licensee) (VEL and the Licensee collectively the Parties
and each a Party).

RECITAL

WHEREAS, VEL is the beneficial and title owner of the Marks (as defined below),
and has agreed to grant the Licensee a license to use the Marks on the terms and
conditions of this Agreement;

WHEREAS, on October 4, 2001 the Parties entered into a license agreement, as
amended, whereby VEL granted Licensee the right to use the Marks in accordance
with the terms and conditions set forth therein (the License Agreement); and

WHEREAS, the Parties hereto desire to enter into this Amended and Restated
License Agreement to modify the rights and obligations of the Parties under the
License Agreement as set forth herein and with effect from the Commencement Date
(as defined below);

In consideration of the mutual covenants and agreements set forth herein, and
for good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Parties hereby agree to amend the License Agreement in its
entirety to read as follows:

DEFINITIONS

1.1 In this Agreement, the Recital above and the Schedules and Exhibits to it,
the following terms shall have the following meanings.

Accessories means those accessories listed in Schedule 3 and any others used in
conjunction with Handsets and agreed in writing between the Parties;

Accounting Period means each of the annual accounting periods ending on the
Annual Accounting Date during the Term and, in the case of the first such
period, the period from the Commencement Date to the first Annual Accounting
Date, and, in the case of the last period, the period from the commencement of
such period until close of business on the final day of the Term or the date of
termination of this Agreement, whichever occurs sooner;

Additional Mark means any V Mark or other mark which VEL permits the Licensee to
use at the Licensee’s request pursuant to Clause 3.7;



--------------------------------------------------------------------------------

Additional Site means any additional domain name incorporating a Mark, including
those set forth in Schedule 4 which VEL permits the Licensee to use at the
Licensee’s request pursuant to Clause 3.7;

Adult Content means the provision of content and services that are specifically
targeted to, and should only be able to be received by, Customers over the age
of 18;

Adverse Change of Control means with respect to Licensee,

 

(a) a person or group of persons (who are not Affiliates of Licensee)
(individually or collectively, the Controlling Acquirer), who in one transaction
or a series of transactions, acquires, directly or indirectly, more than fifty
percent (50%) of the outstanding voting securities or assets by value of
Licensee or has the ability to direct the affairs of the Licensee whether by way
of contract, ownership of shares or otherwise; and

 

(b) the Controlling Acquirer is a Direct Strategic Competitor of VEL;

Affiliate shall mean with respect to any person, any other person that, either
directly or indirectly, through one or more agents, nominees, intermediaries,
trusts, or other arrangements, whether formal or informal, controls, is
controlled by or is under common control with that person. The term “control”
shall mean the possession, directly or indirectly, of the power to either
(a) vote more than fifty percent (50%) of the securities having ordinary voting
power for the election of directors (or comparable positions in the case of
partnerships and limited liability companies), or (b) direct or cause the
direction of the management and policies of such person whether by contract or
otherwise;

Annual Accounting Date means 31 January save as such date may be adjusted (if in
a material manner, then by written agreement between the Parties) to avoid an
Annual Accounting Date falling on a day which is not a Business Day and/or to
ensure that all Annual Accounting Dates fall on the same day of the relevant
week;

Brand Values means the following values as represented and embodied by the
Virgin brand and which reflect Virgin’s position as ‘the consumer’s champion’:
(a) fun; (b) value for money; (c) quality; (d) innovative; (e) competitive
challenge (to existing markets and monopolies); (f) excellent customer service;
and (g) straightforward, accessible, easy to use products and services;

Branded Content Services means all

(a) (i) text or short messaging (SMS); (ii) instant messaging (IM);
(iii) multimedia messaging (MMS), including but not limited to picture
messaging; (iv) group or chat messaging services; (v) any means for the
provision of an email or mobile phone number address to a Customer using the URL
virginmobileUSA.com or such other email address format as may be approved in
advance by VEL; and (vi) a web subscriber address facility or other unified
messaging application that allows Customers to access any or all of the
foregoing messaging services, in each case to enable Customers to create, send
and receive email, mobile media and/or messages; access and save email mobile
media and/or messages and group lists; search email, mobile media and/or
messages, manage electronic address books, and access other services incidental
thereto (Messaging Services);

 

2



--------------------------------------------------------------------------------

(b) Customer Support Services;

(c) advertising supported services in the form of (i) free airtime in return for
the viewing of advertising by Customers (currently offered using the Marks in
the form of the Name “Virgin Mobile Sugar Mama” or under any Additional Mark
approved in advance by VEL in accordance with the provisions of Clause 3.7); or
(ii) subject to the prior written approval of VEL with respect to the use of the
Names, mobile Content Services offered at free or reduced rates in return for
the inclusion of interstitial advertising (both (i) and (ii) collectively,
Advertising Supported Services);

(d) Value Added Services;

(e) graphics and wallpaper images provided that such graphics and wallpaper
images shall not include any images which, in the reasonable opinion of VEL,
could be considered to be offensive, derogatory or sexually explicit;

(f) mobile Internet search engine services;

(g) Customer’s calendar and contact applications, including but not limited to
applications that permit sharing of calendar and contact information between
Handsets and personal computers; and

(h) services, and the content of services, whether created or provided by third
parties, Licensee or Customers, that involve solely the delivery of information,
opinion or editorial material, including information relating to domestic and
international news, movies, music, entertainment, television, radio,
professional or participatory sports, leisure activities and interests, and U.S.
city-based listing services covering local events, film, television, radio and
local entertainment (Information Services),

in each case as provided to Customers, including location-based services related
thereto, and whether transmitted in real time or not. For the avoidance of
doubt, Branded Content Services shall exclude all Non-Branded Content Services;

Breaching Party has the meaning set forth in Clause 9.2;

Business Day means any day (excluding Saturdays and Sundays) on which the United
States Postal Service is open for business;

Cap has the meaning set forth in Clause 4.1;

Commencement Date means the earlier of the date that Licensee closes an initial
public equity offering and January 1, 2008;

Content Services means all Branded Content Services and Non-Branded Content
Services;

Cure Period has the meaning set forth in Clause 9.2(b)(iii);

 

3



--------------------------------------------------------------------------------

Customer means a customer of the Licensee who has contracted with the Licensee
for the provision of Mobile Voice and Data Services provided under and by
reference to the Names and who remains a current customer of the Licensee at the
relevant time;

Customer Support Services means all support services, including information
about Products and services, technical support, and billing assistance offered
to Customers or prospective customers by the Licensee (including without
limitation through call centers and through the Licensee’s Site) in relation to
the Licensed Activities;

Default has the meaning set forth in Clause 9.2;

Direct Strategic Competitor means with respect to VEL, any person which by
itself and/or by its Affiliates:

 

  (a) generates annual revenues of USD 500,000,000 (five hundred million United
States dollars) or more from telecommunication services in the financial
reporting period ending immediately before the Adverse Change of Control occurs;
or

 

  (b) that is, or has an equity stake in excess of fifty percent (50%) in, one
of the ten (10) largest competitors of VEL or its Affiliates in each of the
commercial airline, electronic media distribution, physical entertainment
retailing, telecommunications or retail financial services industries as
measured by worldwide revenues at the time the relevant transfer or change of
control occurs,

and (i) such person’s holding companies, Affiliates or subsidiaries as of the
date hereof and (ii) any other person that becomes a holding company, Affiliate
or subsidiary of any such person subsequent to the date hereof other than in
connection with an Adverse Change of Control or other transaction that is not
carried out as a means to evade the terms of this definition;

Financial Year means the financial year of the Licensee;

Fixed Network means a public switched telecommunications system which supports
the transfer of messages between fixed locations;

Game Services means all video or personal computer games, online games of chance
and/or skill and interactive entertainment game products;

Gross Sales means the total amount received by the Licensee in connection with
the carrying on of the Licensed Activities;

Handset means a mobile device specifically designed for use by a Customer to
access Mobile Voice and Data Services over which a mobile digital cellular
Network is able to transmit or receive Messages using a service for carrying
such Messages by means of guided and/or unguided electromagnetic energy provided
over that Network;

Internet Access means the provision of a service aimed primarily at persons
within the Territory that affords to subscribers of that service access to the
Internet whether with or without other services;

 

4



--------------------------------------------------------------------------------

Kiosk means any temporary, mobile cart or similar vehicle no larger than 8 feet
x 12 feet in size plus the area immediately adjacent to such cart or vehicle,
which is intended for use in shopping malls or similar retail environments for
the sale of Products and, for the avoidance of doubt, shall not include Retail
Stores;

Law means any statute, law, ordinance, rule or regulation of any governmental
entity;

Licensed Activities means those activities referred to in Clauses 3.1, 3.2 and
3.3;

Licensee’s Site means the website located at the URL virginmobileusa.com and any
successor websites thereto or any other website approved in writing in advance
by VEL from time to time;

mark means a trademark, service mark or other indicator of source;

Marks means:

(a) those marks which are registered to VEL or which are or may be in the future
the subject of a pending application for registration in the name of VEL, short
details of which are contained in Schedule 1;

(b) the Virgin Signature and the Virgin Name and any translation or
transliteration thereof;

(c) any V Mark or other marks that VEL permits the Licensee to use pursuant to
Clause 3.7;

(d) other applications for registration of any of the marks referred to in (a),
(b) and (c) above which may be made by VEL pursuant to this Agreement and any
resulting registrations; and

(e) common law and unregistered rights in, and trade names approved by VEL
consisting of or containing, the marks referred to in (a), (b) and (c) above;

Messages mean any sign, signal, writing image, sound, or intelligence of
information of any nature submitted by wireless telecommunications;

Mobile Voice and Data Services means voice and data radio communication services
including both one-way and two-way radio communication services conducted
through a wireless Network carried on or between mobile stations and/or
receivers and land stations, and between mobile stations and/or receivers
communicating among themselves and the services made available to Customers over
mobile receivers. For the avoidance of doubt, Mobile Voice and Data Services
shall exclude Internet Access, Content Services and Retail Activities;

Music Content Services means all radio broadcasting services, original musical
works, music videos, music downloads and sound recordings;

Names means the following names only, subject to Clause 3.5.1(b) below:
(a) Virgin Mobile USA; (b) Virgin Mobile; (c) VirginXL or Virgin XL;
(d) VirginXtras or Virgin Xtras; (e) Virgin Alerts; (f) Virgin Mobile Sugar
Mama; (g) any V Marks or further names which VEL permits the

 

5



--------------------------------------------------------------------------------

Licensee to use in writing under Clause 3.7; (h) subject to Clause 3.2, Virgin
Mobile Stash; (i) VAM; (j) Virgin2Virgin; (k) VM (solely in connection with
Clause 3.1(q)); and (l) the Virgin Signature in combination with the words
“Mobile USA,” “Mobile” or “Xtras”;

Network means a system, or series of systems, that carries or is capable of
carrying, communications by means of guided and/or unguided electromagnetic
energy excluding any fixed (as opposed to wireless network);

Non-Branded Content Services means:

 

(a) Adult Content;

 

(b) Social Networking Services;

 

(c) mobile user-generated content services;

 

(d) electronic data services and applications, Internet services and
applications, electronic commerce, audio and/or visual recordings of any
artistic, dramatic or literary work, film or, broadcasts and cable programs,
save to the extent that such services, applications or recordings are expressly
included within the scope of the Branded Content Services;

 

(e) dating services and personal advertisements;

 

(f) Music Content Services; and

 

(g) Game Services,

in each case as provided to Customers;

PCS Services Agreement has the meaning set forth in Clause 9.3(b);

Products means Handsets, Accessories, Mobile Voice and Data Services, Stored
Value Cards, Vouchers, Branded Content Services, Non-Branded Content Services,
provision of access to Content Services (in each case subject to Clause 3.5),
Internet Access (subject to Clause 3.5), and Roaming Services, which in all
instances other than with respect to Non-Branded Content Services, are branded
with the Marks in the form of the Names;

Program Agreement has the meaning set forth in Clause 3.2(c)(ii);

Program Manager has the meaning set forth in Clause 3.2(c)(i);

Proposed Manager has the meaning set forth in Clause 3.2(c)(ii);

Retail Activities means the sale of Products in or through: (a) the physical
Retail Stores or Kiosks branded and owned or managed by third parties;
(b) physical Retail Stores and Kiosks branded with the Marks in the form of the
Names, provided that the Licensee shall obtain the prior written approval of VEL
(in VEL’s reasonable discretion) in advance of opening any Retail Stores; and
(c) the Internet, mail order or telesales, online and all other forms of direct
sales routes;

 

6



--------------------------------------------------------------------------------

Retail Store means any fixed, permanent retail establishment (whether stand
alone or forming a concession within a larger retail outlet) which sells
Products and all other fixed, permanent retail environments other than Kiosks;

Roaming Services means services offered to Customers by the Licensee which
permit Customers to use their Handsets outside the Territory through agreements
with third-party providers to access to such third party’s Mobile Voice and Data
Services, Content Services and Value Added Services when outside of the
Territory;

Royalties means the payments described in Clause 4;

Social Networking Services means all social networking applications and
services, excluding dating services and personal advertisements;

SPCS has the meaning set forth in Clause 9.3(b);

SPCS Change of Control Termination has the meaning set forth in Clause 9.3(b);

Stored Value Card means a re-loadable, pre-paid debit or stored value card to be
used by Customers of Licensee for the purchase of goods and services, including
Products, and allows Customers to earn points or credits redeemable for
Products;

subsidiary and holding company shall be construed in accordance with Section 736
of the Companies Act 1985;

Term means the period beginning on the Commencement Date and ending December 31,
2027;

Territory means the United States of America, the US Virgin Islands and Puerto
Rico;

TM Guidelines means the guidelines approved by VEL in relation to the permitted
form, manner and context in which the Marks may be used, as amended from time to
time, which include the Virgin Brand Book, the Little Red Book, the Direct
Selling Guidelines and Outsourcing Guidelines set out in Exhibit B;

V Mark means any mark that:

 

(a) includes the letter ‘V’ as a separate element, in a form such as V-NET or
V.SHOP; or

 

(b) includes ‘V’ in a stylized form;

Value Added Services means all voicemail, caller identification, directory
assistance, call forwarding, conference calling and digital mobile fax services,
and any other services approved by VEL from time to time, in each case provided
by means of Mobile Voice and Data Services via a Handset;

Virgin Entity means any of:

 

(a) any company which has been authorised to use the Virgin Name by VEL or by
any licensee of VEL from time to time; and/or

 

7



--------------------------------------------------------------------------------

(b) a company which is a direct or indirect subsidiary or holding company of VEL
or a direct or indirect subsidiary of that holding company;

Virgin Mobile Stash Card means a Stored Value Card branded with the Marks in the
form of the Name “Virgin Mobile Stash” or other Name approved in advance by VEL;

Virgin Name means the name “Virgin” standing alone;

Virgin Signature means the “Virgin” signature set out in Schedule 2 and any
future signature or design provided by VEL; and

Vouchers means physical or electronic vouchers or top-up cards for the payment
for usage of Mobile Voice and Data Services or Content Services in the
Territory.

1.2 The Schedules and Exhibits form part of the operative provisions of this
Agreement and references to this Agreement shall, unless the context otherwise
requires, include references to the schedules and exhibits.

1.3 For the avoidance of doubt the recitals do not form part of the operative
provisions of this Agreement.

1.4 The index to and the headings in this Agreement are for information only and
are to be ignored in construing the same.

1.5 The Parties acknowledge and agree that:

 

(a) each of them has fully considered the language, terms and provisions of this
Agreement; and

 

(b) this Agreement has been drafted by both Parties and ambiguities in it, if
any, shall not be construed against the drafter of any particular Clause.

ACKNOWLEDGEMENTS

2.1 The Licensee acknowledges that:

 

(a) as between the Parties, all rights in the Marks belong to VEL;

 

(b) the Licensee shall not acquire or claim any title to any of the Marks by
virtue of the rights granted to it by this Agreement or through its use of the
Marks or any V Mark either before or after the date of this Agreement;

 

(c) the Licensee shall not at any time do or omit to do anything which is
reasonably likely to prejudice VEL’s rights in the Marks;

 

(d) all goodwill generated by use of the Marks or any V Mark by the Licensee
shall at all times be deemed to have accrued to VEL;

 

8



--------------------------------------------------------------------------------

(e) any rights accrued to the Licensee through use of the Marks or any V Mark,
including but not limited to any mixed brand rights shall be deemed to have
accrued to VEL; and

 

(f) for the avoidance of doubt, the Licensee shall do any act, reasonably
required to give effect to this Clause 2.1, and the Parties shall share equally
all reasonable, out-of-pocket expenses related thereto other than such expenses
related to any infringement litigation, which shall be governed by Clauses 10.1
through 10.5.

2.2 VEL acknowledges that the Licensee shall be free to use or register in its
own name any mark other than a mark which is: (i) one of the Marks; (ii) a V
Mark; (iii) confusingly similar to either; or (iv) a combination mark that
contains any of the marks referred to in this Clause 2.2 as a composite mark.

2.3 VEL acknowledges that all goodwill generated by use or registration of a
mark by the Licensee in its own name in accordance with Clause 2.2 shall at all
times be deemed to have accrued to the Licensee.

GRANT

 

3.1 License Grant

With effect from the Commencement Date, in consideration of the Royalties and
the covenants and undertakings contained in this Agreement, and subject to the
provisions of Clauses 3.4 through 3.11 herein, VEL grants to the Licensee an
exclusive (even as against VEL) license to use the Marks in the form of the
Names (but not the Virgin Name or the Virgin Signature alone) in the Territory
for the Term:

 

(a) in relation to the provision of Mobile Voice and Data Services predominantly
targeted to young (under 35) customers or potential customers;

 

(b) subject to the remaining terms of this Agreement, to do all acts the doing
of which falls within the exclusive rights of the proprietor of marks in the
Marks in connection with the carrying on and provision of the Licensed
Activities;

 

(c) as part of the Internet domain names for the Licensee’s Site and Additional
Sites in connection with the carrying on and provision of the Licensed
Activities;

 

(d) on or in relation to Handsets;

 

(e) in relation to Retail Activities;

 

(f) to provide Customers with access to Content Services via a Handset;

 

(g) to provide Customers with access to Content Services via a computer or other
device with a connection to the Internet, whether dial-up, fixed line, wi-fi,
WiMAX, broadband or other methods of Internet Access provided:

 

  (i) such access is limited to enhanced versions of the Content Services
available via Handsets or is intended to support or provide information or
configuration functionality for such Content Services; and

 

9



--------------------------------------------------------------------------------

  (ii) such access is targeted only at Customers; and

 

  (iii) Internet Access is not provided by the Licensee;

 

(h) to provide Roaming Services to Customers;

 

(i) solely for the purposes of providing the Content Services, to provide
Customers with Internet Access via a Handset using Mobile Voice and Data
Services;

 

(j) on or in relation to Vouchers and Stored Value Cards, including the Virgin
Mobile Stash Card;

 

(k) on or in relation to Accessories, provided that the Accessories are solely
intended for use in conjunction with Handsets;

 

(l) on or in relation to advertisements in any media (including without
limitation, advertisements on the Internet and advertisements for the Licensee’s
Site and Additional Sites), promotional brochures, marketing and other materials
in relation to the Products and the Licensed Activities or intended to increase
awareness of the Names (including without limitation, on the Licensee’s Site,
Additional Sites and other websites created by or on behalf of Licensee,
provided that the use of the Marks in the form of the Names in connection with
such Additional Sites websites is in compliance with the terms of this
Agreement);

 

(m) on or in relation to promotional merchandise in connection with the carrying
on and provision of the Licensed Activities provided that such promotional
merchandise is only distributed free of charge (but not including charges in
connection with use of the Products or Licensed Activities provided by Licensee)
by the Licensee and not by way of commercial or retail sale and is distributed
in accordance with the terms and conditions of this Agreement;

 

(n) on or in relation to promotional events in relation to the Products and the
Licensed Activities generally intended to increase sales of the Products or
awareness of the Names, including but not limited to parties, music festivals,
concerts, tours and stunts, provided that it is acknowledged by the Parties that
the relevant licensee for the Virgin Festival is currently Virgin USA Inc;

 

(o) as part of its business, trading or registered company name (including
without limitation as a stock ticker on an internationally recognized stock
exchange) and to use the same on headed note paper and other corporate materials
and communications which, in the ordinary course of business, bear such company
name in the Territory in accordance with the terms and conditions of this
Agreement provided that when used as a registered company name such name is
always initially followed by the relevant company denotion (e.g., LLC) for the
relevant type of company;

 

10



--------------------------------------------------------------------------------

(p) on or in relation to the provision of Handset replacement, recycling,
insurance or repair services to Customers, provided that, for the avoidance of
doubt, this shall not prevent VEL or any other Virgin Entity from supplying or
providing mobile phone insurance under the Marks, provided further that VEL
shall not and shall not authorise any Virgin Entity to specifically target
Customers;

 

(q) in promoting, as part of the Mobile Voice and Data Services, the
availability of automobile breakdown recovery services offered by third parties,
provided that such use shall extend to the Licensee promoting the phone number
for such assistance only and the Licensee shall not use and shall not permit the
Marks (in the form of the Names or otherwise) to be used by the third party
provider of the breakdown recovery services; and

 

(r) on Branded Content Services, but for the avoidance of doubt, not on
Non-Branded Content Services.

 

3.2 Virgin Mobile Stash Card Grant

 

(a) With effect from the Commencement Date, in consideration of the Royalties
and the covenants and undertakings contained in this Agreement, VEL grants to
the Licensee a non-exclusive license to use the Virgin Name and Virgin Signature
in the form of the name “Virgin Mobile Stash” in the Territory for the Term on
or in relation to the Virgin Mobile Stash Card, provided that:

 

  (i) the Virgin Mobile Stash Card shall be marketed only to Customers or
prospective customers;

 

  (ii) the Virgin Mobile Stash Card shall not include any credit facility or any
similar facility requiring any consumer credit license equivalent to that
regulated in the UK pursuant to the Consumer Credit Act 1974 (as amended and
replaced from time to time); and

 

  (iii) Licensee shall not be involved in any activity with respect to the
Virgin Mobile Stash Card requiring any other banking or other financial
regulatory license.

 

(b) This Clause 3.2 is not intended to affect the rights of other parties to the
letter agreement dated November 27, 2006 regarding the Virgin Mobile Stash Card.

 

(c) The following additional terms shall apply to the Virgin Mobile Stash Card
solely to the extent that Licensee, in its sole discretion, offers the Virgin
Mobile Stash Card to Customers:

 

  (i) The Parties acknowledge and agree that (i) the Virgin Mobile Stash Card
may also feature the Visa Network logo and the logo of NetSpend Corporation or
any entity that Licensee engages to provide the services substantially similar
to those provided by NetSpend (the Program Manager) and refer to the issuing
bank, which is currently Inter National Bank, N.A. and (ii) use of the Marks in
connection with the Visa Network logo and the Program Manager’s logo is hereby
approved by VEL in accordance with Clause 5.4;

 

11



--------------------------------------------------------------------------------

  (ii) In the event that at any time following November 27, 2009, (i) VEL or any
Virgin Entity proposes to enter into arrangements with an Affiliate or third
party to provide any banking services or any other retail financial products or
services under the Marks in the Territory (the Proposed Manager), and (ii) the
Proposed Manager desires to provide to Licensee services similar to the services
that the Program Manager provides to Licensee, then Licensee shall enter into a
binding agreement with the Proposed Manager regarding such services; provided
that the terms of the agreement with the Proposed Manager shall, taken as a
whole, be no less favorable to Licensee than the terms set forth in the
then-current Agreement between Licensee and Program Manager (the Program
Agreement). Licensee further agrees to act in good faith at all times in its
negotiation of the terms of the agreement with the Proposed Manager and comply
with VEL’s requests under this Clause as promptly as practicable;

 

  (iii) Licensee acknowledges and agrees that it is a condition of the rights
granted under this Agreement with respect to the Virgin Mobile Stash Card that
the Program Agreement (or any equivalent or replacement agreement) shall provide
Licensee with (A) termination rights sufficient to enable it to comply with this
Agreement and (B) following the expiration of the Program Agreement, the right
to transfer existing Virgin Mobile Stash Card customer accounts and balances to
the Proposed Manager; and

 

  (iv) Subject to applicable Law, Licensee’s privacy policy then in effect, and
account management customer preferences, Licensee shall share relevant data
relating to the Virgin Mobile Stash Card with VEL’s licensees conducting
business in the United States, and shall use commercially reasonable efforts to
ensure that the Virgin Mobile Stash Card “Rewards Points” loyalty program is
also made available to such licensee(s); provided that any such licensee shall
enter into a nondisclosure agreement with Licensee substantially in the form
attached as Exhibit A.

 

3.3 Use of Virgin Name and Virgin Signature Alone

Subject to Clause 3.10, with effect from the Commencement Date, in consideration
of the Royalties and the covenants and undertakings contained in this Agreement,
VEL grants to the Licensee an exclusive (even as against VEL) license to use the
Virgin Name and/or the Virgin Signature alone on Handsets (including on both the
mobile device and liquid crystal display of such Handsets) in the Territory for
the Term, on the terms and conditions of this Agreement.

 

3.4 Limitations

 

3.4.1 Subject to Clauses 3.1, 3.2, 3.3 and 8.1, nothing in this Agreement shall
prevent VEL or any of its licensees (whether such licensee is in existence at
the Commencement Date or is formed on or after the Commencement Date) from using
or licensing another person to use the Virgin Name or Virgin Signature or any
translation or transliteration thereof (but for the avoidance of doubt not the
Virgin Mobile name) in the Territory in any other way including in relation to:

 

(a) promoting, selling or offering their own business, goods and/or services
and/or Non-Branded Content Services with reference to the Virgin Name, via any
commercial mobile radio services network;

 

12



--------------------------------------------------------------------------------

(b) providing telecommunications services on aeroplanes to passengers whilst in
transit through telecommunications equipment within such aeroplane;

 

(c) providing transmission of programs for the public by radio broadcast
services;

 

(d) retailing Handsets or Accessories;

 

(e) offering Internet Access;

 

(f) offering Content Services to Customers or members of the public at large in
the Territory, including any which are accessible by a Handset; or

 

(g) conducting, or licensing the right to conduct, any services not exclusively
licensed to Licensee.

 

3.5 Limitations on use of the Marks

 

3.5.1 Except as expressly permitted by Clause 3.3,

 

(a) nothing in this Agreement shall allow the Licensee to use the Marks in a
form other than the Names or in a manner not expressly permitted by this
Agreement without the prior written consent of VEL, such consent to be requested
and determined as described in Clause 3.7 below; and

 

(b) the Licensee shall not use the names “VirginXL” or “Virgin XL” and
“VirginXtras” or “Virgin Xtras”, “Virgin2Virgin” and “Virgin Alerts” in any
manner other than (i) in the liquid crystal display screens of Handsets; or
(ii) in conjunction with and in moderate proximity to the “Virgin Mobile” name
and/or logo.

 

3.5.2 The Licensee undertakes that

 

(a) subject to Clauses 3.5.2(b) and 3.5.2(c), for as long as:

 

  (i) this Agreement is effective; and

 

  (ii) Licensee provides the Mobile Voice and Data Services in the Territory,

it shall continue to conduct and promote its Mobile Voice and Data Services
under the Names;

 

(b) if Licensee acquires a business that conducts Mobile Voice and Data Services
predominantly targeted at a market not materially different from Licensee’s
target market (i.e., young (under 35) customers or potential customers),
Licensee shall, unless agreed otherwise by the Parties, take commercially
reasonable steps necessary to ensure that any brands or marks used in connection
with such acquired business prior to the acquisition by Licensee are replaced
with the Names within a maximum of two (2) years of the completion of such
acquisition by the Licensee; and

 

13



--------------------------------------------------------------------------------

(c) if Licensee acquires a business that conducts Mobile Voice and Data Services
predominantly targeted at a market materially different from Licensee’s target
market (i.e., a business not targeting young (under 35) customers or potential
customers) Licensee shall not be obliged to replace such brands or marks used in
connection with such acquired business with the Names.

 

3.5.3 For the avoidance of doubt, Licensee shall not be prohibited from
providing services other than Mobile Voice and Data Services using a mark other
than the Names and not featuring the Marks.

3.5.4

 

(a) The Licensee recognises that Internet coverage is world-wide and agrees that
the Licensed Activities shall be specifically targeted at persons within the
Territory only and that, subject to Clause 3.5.4(b) below, the Licensee shall
not use the Marks in any form in relation to any of the Licensed Activities
outside the Territory. For the avoidance of doubt, provided that Licensee is
otherwise complying with the provisions of this Clause 3.5.4, it shall not be a
breach of this Agreement by Licensee if the Licensee’s Site or Additional Sites
are accessed by individuals outside of the Territory;

 

(b) Nothing in this Clause shall prevent the Licensee from using the Marks in
the form of the Names (i) outside the Territory for the provision of Roaming
Services (but only to the extent necessary to support the Roaming Services) to
Customers of the Licensee whose home Network is in the Territory and, for the
avoidance of doubt, shall not include the right to advertise the Marks in the
form of the Names outside the Territory; or (ii) on the Internet in a manner
expressly authorised by this Agreement; and

 

(c) The Licensee acknowledges and undertakes that it shall not use the Marks or
the Names in connection with the provision of Internet Access by any means other
than that expressly authorised by this Agreement.

 

3.5.5 The Licensee acknowledges and undertakes that it shall not use the Marks
or the Names in connection with providing any fixed non-mobile telecommunication
services utilizing metal, fiber-optic or radio relay media. For the avoidance of
doubt, where in relation to the provision of Mobile Voice and Data Services, the
Licensee in the ordinary course of its business conveys the message over a Fixed
Network or interconnects with, or provides interconnection services to or
receives interconnection services from any third party which are conveyed over a
Fixed Network, such interconnection shall not be considered to be a provision of
fixed telecommunication services for the purposes of this Clause.

 

3.5.6 The Licensee shall not use the Marks or the Names (including on invoices,
marketing publications or other materials) in a manner so as to create an
impression that it is itself the manufacturer, developer, creator or (otherwise
than as intermediary or conduit) supplier of Non-Branded Content Services.

 

14



--------------------------------------------------------------------------------

3.5.7 For the avoidance of doubt, the Licensee shall not have the right to use
the Marks in relation to the provision of Internet Access other than via the
Handsets.

 

3.5.8 The Licensee shall not be entitled to manufacture Handsets and/or
Accessories itself but shall be entitled to use reputable sub-contractors to do
so on its behalf provided that:

 

(a) the use of such sub-contractors complies with the obligations in Clause 7;

 

(b) the Handsets and/or Accessories comply with the quality control provisions
contained in this Agreement, including, but not limited to, the provisions of
Clause 5.3; and

 

(c) the Handsets and/or Accessories are manufactured for and intended to be used
exclusively by Customers in the course of the Licensee’s carrying out of the
Licensed Activities.

 

3.6 No Use of Similar Names

 

3.6.1 Subject to Clauses 3.8 and 3.10, VEL undertakes not to license, use or
permit any Affiliate or third party to use any of the names:

 

(a) Virgin Mobile, Virgin Mobile USA, Virgin Mobile Stash, Virgin Mobile Sugar
Mama, Virgin Extras, Virgin Xtras or names or marks confusingly similar thereto
(but not including the Virgin Name or Virgin Signature) on or in relation to any
goods or services in the Territory; and

 

(b) Virgin XL or names or marks confusingly similar thereto (but not including
the Virgin Name or Virgin Signature) on or in relation to any telecommunication
or mobile content services, including without limitation, Content Services.

For the avoidance of doubt, it shall not be a breach by VEL of this Agreement if
an unrelated third party imports Handsets bearing the Virgin Mobile name, Virgin
Name or Virgin Signature into the Territory through distribution channels other
than those authorized or intended by VEL or any Virgin Entity, provided that VEL
is otherwise in compliance with Clause 6.1 hereunder.

 

3.6.2 The Licensee shall not use the names “Virgin Extras”, “Virgin Xtras” and
“VirginXL” in any manner other than:

 

(a) in the liquid crystal display screens of Handsets; or

 

(b) in conjunction with and in close proximity to the Virgin Mobile name and/or
logo.

 

3.7 Use of Additional Marks and Additional Sites

 

(a) If the Licensee wishes to use:

 

  (i) any V Mark;

 

15



--------------------------------------------------------------------------------

  (ii) any mark incorporating the word “Virgin” or a V Mark that is used outside
of the Territory by a Virgin Entity engaged in the provision of Mobile Voice and
Data Services outside of the Territory;

 

  (iii) any mark consisting of the Virgin Name or the Virgin Signature in
combination with additional elements as a composite mark that is not a Name and
not otherwise previously approved in writing by VEL; or

 

  (iv) the Virgin Name alone or Virgin Signature alone, in each case without
additional elements,

in each case, other than the use of the Names as permitted by this Agreement, it
shall notify VEL and seek VEL’s consent in accordance with this Clause 3.7(a)
prior to commencing use of the relevant mark. If VEL consents in VEL’s
discretion (which VEL shall exercise reasonably, except in relation to a request
under a Clause 3.7(a)(iv), in which case VEL may withhold its consent at its
absolute discretion)) to the proposed use by the Licensee, it shall grant the
Licensee by written notice to the Licensee a license to use the relevant mark on
the terms and conditions applicable to Marks under this Agreement and the
relevant mark shall, from the date of that grant, be deemed to be a Mark and a
Name for the purposes of this Agreement;

 

(b) If the Licensee wishes to use a URL containing any V Mark or the Virgin
Name, in each case, other than the use of the Licensee’s Site as permitted by
this Agreement, it shall notify VEL and seek VEL’s consent in accordance with
this Clause 3.7(b). If VEL consents in VEL’s discretion (which VEL shall
exercise reasonably) to the proposed use by the Licensee, it shall register such
URL on behalf of Licensee and grant the Licensee by written notice to the
Licensee a license to use the relevant URL on the terms and conditions
applicable to Additional Sites under this Agreement and the relevant URL shall,
from the date of that grant, be deemed to be an Additional Site for the purposes
of this Agreement;

 

(c) If VEL withholds its consent pursuant to Clauses 3.7(a) and (b) above, it
will explain in writing in reasonable detail the basis for its decision. If VEL
fails to provide written notice of its decision within thirty (30) days of the
request, the request will be deemed approved for purposes of this Clause. If VEL
and Licensee do not agree with respect to any such issue, either Party may
escalate the matter as provided in Clause 14.11;

 

(d) All costs relating to the registration and renewal of an Additional Mark or
an Additional Site in accordance with this Clause 3.7 shall be borne equally by
the Parties; and

 

(e)

The creation of any new design logos solely incorporating the Marks or the name
“Virgin Mobile” shall be the responsibility of VEL or any party nominated by
VEL, provided that the Licensee shall give VEL at least two (2) months prior
notice of its requirement for such a logo, and further provided that VEL shall
consult with and liaise with the Licensee during the creation of such logos
unless there are legitimate reasons (in VEL’s reasonable opinion) why VEL should
not do so. In certain circumstances, VEL may delegate the creation of such logos
to the Licensee provided that such logos shall comply with the TM Guidelines and
the Licensee shall not make use of any such logos (including but not

 

16



--------------------------------------------------------------------------------

 

limited to use on headed note paper, business cards and any advertising,
marketing or promotional purposes) unless VEL has given its prior written
approval to the use of such logos (in its absolute discretion). This Clause
3.7(e) shall also apply in the case of any use of the Marks in relation to any
co-branding of the Marks with the marks of any third party and which is
otherwise permitted under this Agreement.

 

3.8 Use on Internet and Similar Media

The Licensee acknowledges and agrees that:

 

(a) the homepage of the website with the URL virginmobile.com (or any successor
thereto or other website owned by VEL and using “virginmobile” with a different
gTLD) shall, unless the Parties agree otherwise, contain a directory of and a
hyperlink to the Licensee’s Site and to all licensees to whom VEL has granted
rights to use the name “Virgin Mobile” in relation to the Licensed Activities
within and outside the Territory;

 

(b) the management, operation and content of the website with the URL
virginmobile.com will be determined by VEL in consultation with the Licensee and
the other licensees referred to in Clause 3.8(a);

 

(c) VEL has granted and may continue to grant rights to use the Names (other
than “Virgin Mobile USA”) to third parties in relation to the Licensed
Activities outside the Territory, including on the Internet or using other forms
of technology and media developed in the future that are by their nature
accessible worldwide, in a manner such that those Names may be accessible to
persons within the Territory, but VEL will not allow such entities or future
licensees to, and will not itself, specifically target customers for the
Licensed Activities residing within the Territory;

 

(d) the grant of the rights referred to in Clause 3.8(c) shall not be a breach
of VEL’s obligations under this Agreement; and

 

(e) a page of the Licensee’s Site shall include a hypertext link to
virginmobile.com; provided that the Licensee shall have sole discretion
regarding the placement and design of such link.

 

3.9 Websites and Hypertext Links

VEL acknowledges and agrees that:

 

(a) the Licensee shall not be required to provide a hypertext link from the
Licensee’s Site to any other licensee of VEL;

 

(b) the homepage of the website with the URL virginmobile.com (or any successor
thereto or other website owned by VEL and using “virginmobile” with a different
gTLD) shall, unless the Parties agree otherwise, be a directory of all licensees
to whom VEL has granted rights to use the name “Virgin Mobile” in relation to
the Licensed Activities within and outside the Territory, and such homepage
shall have a hypertext link on all such websites to the Licensee’s Site that is
no less prominent in all material respects than any other link to any other
mobile service provider using the name “Virgin Mobile”; and

 

17



--------------------------------------------------------------------------------

(c) once the link to the Licensee’s Site described in Clause 3.9(b) above is
selected, the Licensee may configure the Licensee’s Site so that it permits a
user of the website, if the user consents, to configure his or her Internet
browser so that it defaults to the Licensee’s Site each time that browser
accesses the URL virginmobile.com.

 

3.10 Customer and Roaming Services within the Territory

The Licensee acknowledges that third parties licensed by VEL to use the Names
outside the Territory may use the Names (other than “Virgin Mobile USA”) in the
Territory (including without limitation, on a Handset or Handset display and in
accordance with the provisions of Clause 3.8(c)) to provide services equivalent
to the Roaming Services and Customer Support Services to their customers while
such customers are in the Territory; provided that (i) such customers receiving
such roaming services are normally resident outside of the Territory; and
(ii) such licensees shall not advertise in the Territory.

 

3.11 Customer Service Levels

3.11.1 The Licensee agrees to use commercially reasonable efforts to:

(a) ensure that its level of customer service and complaint handling reflect the
Brand Values and a high standard of customer care, including but not limited to
complying with the Customer Service Levels set forth in Exhibit D, or such other
service levels as may be agreed by the Parties in writing from time to time; and

(b) conduct the Licensed Activities in accordance with honest and ethical
business practices at all times whether dealing with employees, the public, the
business community, shareholders, customers, suppliers, competitors,
governmental and regulatory bodies or otherwise, consistent with the Licensee’s
Code of Conduct attached as Exhibit C, as Licensee may reasonably amend from
time to time.

3.11.2 The Licensee agrees to provide customer satisfaction and complaints
reports to VEL or a party nominated by VEL in the form of the Benchmarking
Template, as such may be amended from time to time by the mutual agreement of
the Parties, and at the times referred to in Exhibit D.

3.11.3 In the event that VEL believes in its reasonable discretion that Licensee
is not in compliance with the Customer Service Levels set out in Exhibit D, VEL
shall so notify Licensee in writing. Licensee shall provide to VEL an
explanation in writing of the reasons for such failure to comply with such
Customer Service Levels within twenty (20) Business Days of such notification by
VEL and shall use commercially reasonable efforts to remedy such failures as
soon as reasonably practicable.

3.11.4 In the event that VEL believes in its reasonable discretion that Licensee
has not been able to demonstrate to VEL that it has taken reasonable steps
necessary to remedy the failures identified by VEL pursuant to Clause 3.11.3
within ninety (90) days of VEL’s notification

 

18



--------------------------------------------------------------------------------

provided pursuant to Clause 3.11.3, VEL shall so notify Licensee in writing.
Licensee shall provide to VEL an action plan detailing how it plans to remedy
such failures within twenty (20) Business Days of such notification by VEL. VEL
shall consider such action plan and within twenty (20) Business Days shall
(acting reasonably) indicate in writing to Licensee whether it agrees with such
proposed action plan or whether it would like to see any modifications made to
such action plan. Once an action plan has been agreed by the Parties following
discussion in good faith, the Licensee shall use its commercially reasonable
efforts to implement such action plan as soon as reasonably practicable.

3.11.5 If, after an action plan is implemented pursuant to Clause 3.11.4, VEL
believes in its reasonable discretion that Licensee has not been able to
demonstrate to VEL that it has taken sufficient steps to remedy any failures to
meet the Customer Service Levels within ninety (90) days of an action plan being
agreed by the Parties pursuant to Clause 3.11.4, VEL shall so notify Licensee in
writing that the matter shall be escalated to the members of the senior
management teams of VEL and Licensee for resolution. The members of the senior
management teams of VEL and Licensee shall use their reasonable endeavors to
meet within ten (10) Business Days of VEL’s notification provided pursuant to
this Clause 3.11.5.

3.11.6 If the senior management teams of VEL and Licensee are unable to resolve
a matter referred to them pursuant to Clause 3.11.5 within twenty (20) Business
Days of the date on which the senior management team meet (pursuant to Clause
3.11.5), VEL shall have the right to serve a notice of termination on Licensee
in accordance with Clause 9.2(b)(iii).

 

3.12 Customer Dealings

(a) The retention and use of personal data of Customers and members of the
public by the Licensee shall at all times comply with the terms of the Direct
Selling Guidelines incorporated in the TM Guidelines (as amended from time to
time), relevant legislation (including but not limited to the Controlling the
Assault of Non-Solicited Pornography and Marketing Act 2003) and regulations and
best practice recommendations of regulatory bodies (including but not limited to
the Federal Trade Commission and Federal Communications Commission) and
nationally recognized industry-sponsored bodies (including but not limited to
the Direct Marketing Association and Direct Selling Association).

(b) The Licensee shall not (i) send any unsolicited marketing communications of
any kind (including but not limited to email, SMS, text messaging, outbound
telemarketing and mail) to those Customers or potential customers who have opted
out of receiving such communications either directly with the Licensee or
another third party from whom the Licensee has obtained personal data, and/or
(ii) make telemarketing communications to any potential customers who have
registered their telephone numbers with the Federal Trade Commission’s National
Do Not Call Registry unless Licensee has an existing business relationship with
such potential customers.

PAYMENT OF ROYALTIES

4.1 The Licensee agrees to pay VEL continuing Royalties which, for any one
Financial Year (and pro rata for parts thereof), shall be 0.25% of Gross Sales
during that Financial Year,

 

19



--------------------------------------------------------------------------------

and subject to Clause 4.7, up to a maximum of USD 4,000,000 (four million United
States dollars) in any one Financial Year (the Cap). The Licensee shall pay the
amount payable under this Clause in respect of each quarter within ten
(10) Business Days of the end of each quarter and in the manner nominated by
VEL.

4.2 The Licensee shall supply to VEL:

 

(a) a quarterly statement of the Licensee’s Gross Sales within five (5) Business
Days of the end of each quarter of the applicable Financial Year;

 

(b) a statement showing Gross Sales for each Accounting Period of the Licensee
within one (1) month after the end of such period certified by a qualified
auditor approved by VEL;

 

(c) a balance sheet and profit and loss account showing the true position of the
business of the Licensee for each Financial Year during the Term and for the
Financial Year first expiring after the expiration or termination of this
Agreement after the end of the relevant Financial Year certified by a qualified
auditor approved by VEL; and

 

(d) any other information relating to the financial position of the Licensee as
may be reasonably requested by VEL during the Term of this Agreement.

4.3 If the Gross Sales certified by the auditors of the Licensee in the
statement provided pursuant to Clause 4.2(b) multiplied by the continuing
royalty rate as set out in Clause 4.1 exceeds the amount paid to VEL by the
Licensee pursuant to Clause 4.1 for the Accounting Period, the Licensee shall
pay such excess to VEL, such payment to accompany the statement.

4.4 If the Gross Sales certified by the auditors of the Licensee in the
statement provided pursuant to Clause 4.2(b) multiplied by the continuing
royalty rate as set out in Clause 4.1 is less than the amount paid to VEL by the
Licensee pursuant to Clause 4.1 for the Accounting Period, VEL agrees to refund
the amount of such deficiency to the Licensee within thirty (30) days of the
receipt of such statement by VEL.

4.5 Any obligation to make a payment under this Agreement has been expressed
exclusive of any federal, state, local or other governmental value added, sales
or similar tax. If such tax is chargeable under this Agreement, any payments due
to VEL hereunder shall be increased to include an amount equal to such tax.

4.6 In the event of any payment to be made by the Licensee under this Agreement
not being received by VEL on or before the date of payment, VEL shall be
entitled to charge interest on such payment at the rate of four percent (4%) per
annum above the base rate of Lloyds TSB Bank PLC from the due date for payment
to the date when payment is actually received (both before and after any court
judgment).

4.7 Beginning on January 1, 2008, the Parties shall make annual adjustments for
inflation to the Cap equal to the change in the United States Department of
Labor Consumer Price Index (set forth at http://www.bls.gov/cpi/) from January 1
of one Financial Year of the Agreement to the following January 1, calculated as
of January 1. All such calculations shall be made within thirty (30) days of the
date that such information is released by the United States Department of Labor
and adjustments to the Cap shall be applicable for the following Financial Year.

 

20



--------------------------------------------------------------------------------

CONDITIONS OF USE

5.1 The Licensee hereby undertakes that it shall use the Marks at all times only
in accordance with the TM Guidelines in effect from time to time, a current copy
of which is included as Exhibit B to this Agreement. In the event of any
inconsistency between the terms of this Agreement and the TM Guidelines, the
provisions of this Agreement shall prevail. VEL agrees that the TM Guidelines
provided to the Licensee shall be no more stringent than similar guidelines
regarding the use of the Virgin Name, Virgin Signature and other marks,
including the Marks, that VEL requires its other licensees to comply with. For
the avoidance of doubt, the Licensee shall be permitted to develop and utilize
its own brand usage guidelines specific to its business to the extent that such
guidelines are supplemental to and not inconsistent with the TM Guidelines.

5.2 The Licensee hereby undertakes that it shall not register or apply to
register any of the Marks or any V Mark or any confusingly similar marks as the
whole or part of any domain name, electronic mail address, mark or otherwise
without the prior written consent of VEL. The Additional Sites set forth on
Schedule 4 are hereby approved in accordance with this Clause 5.2.

5.3 The Licensee acknowledges that the value and reputation of the Marks are
such that they denote high quality status and agrees to ensure that the goods
and services to which the Marks are applied are of a style, appearance and
quality so as to maintain the reputation of the Marks.

5.4 The Licensee further undertakes to comply with the following conditions of
use:

 

(a) subject to the remaining provisions of this Clause, the Licensee shall
submit designs for any printed materials using the Marks to VEL for approval as
to the manner and context of the intended use of the Marks except in so far as
(i) the materials comply with the TM Guidelines or (ii) have been previously
approved. The Licensee shall not make use of any such design or advertising,
marketing or promotional materials incorporating such designs for the purpose of
the Licensed Activities unless VEL has given its prior written approval
(exercising its discretion reasonably) to the use of such materials as required
by this Clause 5.4(a);

 

(b) if, in VEL’s reasonable opinion, any advertising or promotional material in
which any of the Marks are used does not comply with this Agreement or the TM
Guidelines, it may reject such materials and shall explain in writing in
reasonable detail the basis for its decision. Provided that it has taken into
consideration VEL’s comments and reasons for the rejection of any materials,
Licensee may revise and resubmit any materials rejected by VEL in accordance
with this Clause 5.4;

 

(c) where VEL has not sent (by courier, post, email or fax) to the Licensee at
its then usual business or email address a written response in relation to the
designs submitted by the Licensee within five (5) Business Days of receipt of
such materials, VEL shall be deemed to have approved the designs for the
purposes of this Clause;

 

21



--------------------------------------------------------------------------------

(d) the Licensee’s use of the Marks (including without limitation, the shape,
color and design of all Products and advertising and promotional material on or
in which the Marks appear) shall comply at all times with the TM Guidelines or
be in such other form as may from time to time be reasonably approved in advance
in writing by VEL;

 

(e) if, in VEL’s reasonable opinion, any advertising or promotional material in
which any of the Marks are used does not comply with this Agreement or the TM
Guidelines and remains non-complaint for a period of seven (7) Business Days of
receipt of reasonably detailed notice from VEL of the non-compliance, the
Licensee must withdraw or use commercially reasonable efforts to procure the
withdrawal of all such advertising and/or promotional materials;

 

(f) where reasonably practicable and at the reasonable request of VEL, the
Licensee shall display a statement in the following terms:

“VIRGIN and the Virgin Signature logo are registered trademarks of Virgin
Enterprises Limited and are used under license.”;

 

(g) the Marks may not be used in combination with any other marks, names, words,
logos, symbols or devices (except as specified in this Agreement) without the
prior written consent of VEL (at its absolute discretion);

 

(h) the Marks shall not be used in any manner which would materially damage the
reputation of the Marks;

 

(i) the Licensee shall promptly provide VEL with details of all material
complaints made by Customers, distributors, retailers and/or members of the
public relating to any Products sold under the Marks and/or the Licensed
Activities conducted under the Marks which the Licensee, in the exercise of its
reasonable discretion, reasonably believes are capable of having an adverse
effect upon the goodwill attending the Marks and/or the goodwill otherwise
associated with the businesses of other Virgin licensees, together with reports
on the resolution of such complaints and shall comply with any reasonable
directions or recommendations given by VEL in respect thereof;

 

(j) the Licensee shall obtain and comply with all necessary consents, licenses
and authorisations and all other required formalities, and comply with all
applicable Laws in force within the Territory (including without limitation the
Economic Espionage Act of 1996 and applicable laws regarding the protection of
intellectual property rights), in connection with the exercise of the Licensee’s
rights granted by this Agreement and is under an obligation to notify VEL if it
becomes aware of any changes or possible changes in legislation, regulations,
policy or procedures which reasonably may adversely affect the ability of the
Licensee to carry on its business or use the Marks; and

 

(k) the Licensee shall use commercially reasonable efforts to comply with its
contractual obligations including but not limited to banking covenants.

5.5 During the Term the Licensee shall not use without VEL’s prior consent (as
described in Clause 3.7):

 

(a) any marks which are confusingly similar to but not identical with the Marks
or which otherwise incorporate the Virgin Name, or any V Mark, in relation to
the Licensed Activities; or

 

22



--------------------------------------------------------------------------------

(b) the Marks, any marks which are confusingly similar to but not identical with
the Marks or which otherwise incorporate the Virgin Name, or any V Mark, in
relation to any activities other than the Licensed Activities.

5.6 In order to ensure that the Licensee is complying with the obligations under
this Agreement, the Licensee shall permit and facilitate review by VEL of
Licensee’s uses of the Marks, including, upon the reasonable written request of
VEL:

 

(a) providing reasonable quantities of samples of any materials, including
Products and all advertising, marketing and promotional materials bearing the
Marks used in connection with the Licensed Activities prior to or in the course
of their installation, sale or distribution (such samples to be provided at
VEL’s cost);

 

(b) providing VEL as soon as practicable with particulars of proposed
advertising campaigns bearing the Marks used in connection with the Licensed
Activities;

 

(c) providing VEL with details of any material claims, litigation, arbitration
or administrative proceedings, investigations or enquiries which are in progress
or threatened in writing against the Licensee concerning the provision of the
Licensed Activities;

 

(d) meeting with VEL at least once in each calendar year at the Licensee’s
offices at VEL’s expense in order to review the exercise of the Licensee’s
rights granted by this Agreement; and

 

(e) not more than once per Financial Year (unless reasonably justified under the
circumstances) permitting VEL (or its nominated representative) upon reasonable
notice during business hours to enter the Licensee’s premises to assess whether
the Licensee is complying with the obligations under the terms of this
Agreement, provided that any confidential material viewed by VEL is subject to
the terms of Clause 12 herein.

5.7 If at any time the Licensee fails to comply with the conditions of use or
standards of quality and presentation set out in this Clause 5, VEL may direct
the Licensee (in writing) to take such steps as may be necessary to ensure
compliance which will, if such steps are taken to the reasonable satisfaction of
VEL, remedy such breach without prejudice to the Licensee’s liability to VEL in
respect of any damages or other claims which may have arisen as a result of such
breach. If VEL and Licensee do not agree with respect to any such issue, either
Party may escalate the matter as provided in Clause 14.11.

5.8 Licensee shall not solicit for employment any employee of VEL or a Virgin
Entity without the consent of VEL; provided, however, that this Clause 5.8 shall
not preclude Licensee from interviewing, discussing terms of employment with or
hiring an employee of VEL or any Virgin Entity that responds to any generalized
search by Licensee for employees through media advertisements, employee search
firms or otherwise.

 

23



--------------------------------------------------------------------------------

5.9 The Licensee recognises that it is part of a group of companies and
businesses licensed by VEL to use the Marks and agrees that it shall use its
commercially reasonable efforts to participate in certain mutually beneficial
group activities and initiatives including, but not limited to, charitable
initiatives and activities (e.g., Virgin Unite), corporate social responsibility
(e.g., Virgin Aware), procurement initiatives, marketing forums, group wide and
inter company promotions and cross selling activities as may be mutually agreed
from time to time.

MARK PROTECTION

6.1 VEL undertakes:

 

(a) to prosecute registration of and maintain in good standing the Marks (other
than any Additional Marks);

 

(b) at the Licensee’s reasonable request, to file applications for, prosecute
registration of and, upon grant, maintain in good standing any Additional Marks,
subject to (i) VEL’s consent to the use of such Additional Mark pursuant to
Clause 3.7 and (ii) the availability of such Additional Marks for registration
in the name of VEL and the uses by the Licensee for which consent is given;

 

(c) to take all necessary steps to defend its rights and those of Licensee
against infringement of the Marks by third persons in accordance with Clause
10.2, provided that the Licensee acknowledges that those of the Marks including
the Virgin Name may be considered descriptive in some circumstances in the US
Virgin Islands, and that VEL may not be able to prevent third parties using
those Marks in the US Virgin Islands in those circumstances; and

 

(d) subject to the provisions of Clause 6.6, to use commercially reasonable
efforts in its prosecution or defense of any matter regarding infringement of
the Marks to avoid limiting or otherwise harming Licensee’s rights hereunder,
and to provide Licensee with prior notice of any settlement which would
adversely affect Licensee’s rights hereunder.

6.2 The Licensee and VEL each undertake that they shall, at the other’s request
and at the Licensee’s expense, execute or procure the execution (including by
any of the other Licensees) of any document which may be necessary to allow
recordal of the rights granted to the Licensee by this Agreement and the
corresponding cancellation of such recordal on the expiration or termination of
this Agreement, for whatever reason.

6.3 The Licensee shall not:

 

(a) seek any registration of any mark, copyright or analogous right which is
identical with or confusingly similar to any of the Marks or a V Mark or a mark
which otherwise incorporates the Virgin Name (or any transliteration or
translation thereof) in any country in the world; or

 

(b) challenge the validity or VEL’s ownership of the Marks or any registrations
for them.

 

24



--------------------------------------------------------------------------------

6.4 Subject to Clause 6.1, VEL shall take all steps reasonably necessary to
ensure that the registrations of the Marks cover (and, if applicable, are
extended to cover) the scope of the Licensed Activities in the Territory to the
extent that registrations are available in the Territory and as the Licensee may
reasonably request or as VEL reasonably considers is necessary to protect the
value, reputation and/or goodwill associated with the Marks. All costs related
to the foregoing shall be shared equally by the Parties.

6.5 The Licensee shall, at the request of VEL and at VEL’s cost, provide full
assistance in connection with the protection and maintenance by VEL of its
rights in and to the Marks in the Territory as VEL may from time to time in its
reasonable discretion determine necessary.

6.6 The Licensee shall immediately stop using, or as VEL may direct, modify the
use of, any Marks in relation to any part or parts of the Licensed Activities on
receipt of written notice from VEL notifying the Licensee that:

 

(a) in the case of a Mark other than a V Mark, such use has been finally and
definitively determined by a court of competent jurisdiction to infringe upon
the intellectual property rights of a third party; and

 

(b) in the case of a V Mark, such use infringes or is reasonably likely to
infringe the intellectual property rights of a third party and VEL gives the
Licensee full details of the alleged infringement, together with a written
opinion from a competent legal counsel (approved by the Licensee, such approval
not to be unreasonably withheld) to the effect that such use constitutes, or is
reasonably likely to constitute, an infringement of the intellectual property
rights of a third party;

provided in each case that:

 

(1) VEL shall permit the Licensee to recommence use of the Marks if, and as soon
as reasonably practicable after, VEL settles the matter with the third party
with the effect that use by the Licensee is permitted or would no longer amount
to an infringement of such third party’s rights; and

 

(2) the Licensee’s obligation to pay Royalties in respect of its use of the
Marks shall be suspended during the period that it is required by VEL under this
Clause 6.6 to stop using the Virgin Name or the Virgin Signature and Licensee
may sue VEL to recover any damages it may have suffered as a result of its
ceasing to use the Virgin Name or the Virgin Signature (where that use would
otherwise be permitted by this Agreement) at VEL’s direction pursuant to this
Clause 6.6.

DEALINGS AND SUB-LICENSING

7.1 The rights granted under this Agreement are personal to the Licensee and the
Licensee shall not delegate, sub-license, assign, mortgage, charge or encumber
with a security interest any of those rights to any third party without the
prior written consent of VEL (which may be withheld for any reason), except:

 

(a) as permitted by Clause 7.2;

 

25



--------------------------------------------------------------------------------

(b) to an Affiliate;

 

(c) other than with respect to any transaction that, if completed according to
its terms would constitute an Adverse Change of Control and that VEL has elected
to terminate in accordance with Clause 9.3, to any successor of the Licensee by
way of merger, consolidation or the acquisition of all or substantially all of
the business and assets of Licensee relating to this Agreement;

 

(d) to any successor of the Licensee in connection with a reorganization
relating to an initial public equity offering of the Licensee, provided that
such reorganization shall take place within no more than ninety (90) days of
such initial public equity offering of the Licensee; or

 

(e) granting a sub-license to retailers in the ordinary course of business
solely for use in connection with an agreement regarding distribution of
Licensee’s products and services.

In the event of any assignment by the Licensee in accordance with this Clause
7.1 (except for an assignment under Section 7.1(d), for which no such novation
agreement shall be required), the Licensee shall procure the execution by the
transferee of a novation agreement with VEL so as to give effect to the transfer
and to bind the transferee to all provisions of this Agreement.

7.2 The Licensee may sub-license its rights under this Agreement to the extent
necessary to allow the Licensee to sub-contract to a manufacturer, retailer,
printer or other person requiring a license in connection with the conduct of
the Licensee’s business any part of the operations required to facilitate the
conduct of the Licensed Activities or the provision of Products, provided that:

 

(a) on VEL’s written request, the Licensee gives written notice to VEL of any
sub-license it has entered into;

 

(b) the sub-license shall be in writing on terms and conditions no less onerous
than those imposed on the Licensee by this Agreement;

 

(c) the sub-licensee shall not have the right to sub-license its rights under
the sub-license to any third party;

 

(d) the permission to grant sub-licenses (and all sub-licenses granted) under
this Clause shall terminate automatically on termination or expiration of this
Agreement;

 

(e) the Licensee shall be liable for all acts and omissions of its
sub-licensees, which shall be deemed to be the acts and omissions of the
Licensee for the purposes of this Agreement;

 

(f) the Licensee shall at all times and at its own cost enforce compliance by
the sub-licensee with the terms of the sub-license; and

 

(g) the Licensee shall not sub-contract the whole of its business operations to
a third party.

 

26



--------------------------------------------------------------------------------

VEL’S WARRANTIES

8.1 VEL represents and warrants that:

 

(a) it is the beneficial owner of the Marks currently or hereafter registered or
claimed as marks by VEL;

 

(b) it has the right to grant all of the rights it purports to grant under this
Agreement;

 

(c) it is not aware of any other rights whose grant under this Agreement would
be necessary to enable the Licensee to carry on the Licensed Activities under
the Marks in the form of the Names in accordance with this Agreement;

 

(d) it will not itself exercise and it has not appointed, authorized or allowed
and it will not appoint, authorize or allow any other person to use the “Virgin
Mobile” name, “Virgin Mobile USA” name, Virgin Name or Virgin Signature, in each
case, on or in relation to Mobile Voice and Data Services and/or on Handsets in
the Territory; and

 

(e) it will not itself exercise and it has not appointed, authorized or allowed
and it will not appoint, authorize or allow any other person to use the “Virgin
Mobile” name, “Virgin Mobile USA” name, in each case, in respect of the exercise
of any of the rights granted exclusively to the Licensee under this Agreement,

provided that, in each case, the warranties and representations in this Clause
8.1 do not apply to any V Marks.

TERMINATION AND EFFECTS OF TERMINATION

9.1 This Agreement shall expire automatically without need for further notice
upon the expiration of the Term.

9.2 If any of the following occur (each a Default and the Party triggering such
Default a Breaching Party):

 

(a) VEL or Licensee fails to make a payment of money due under this Agreement
which failure continues for more than thirty (30) days after written notice from
the other Party requiring the payment to be made;

 

(b) VEL or Licensee commits a material breach of any of the provisions of this
Agreement, which breach:

 

  (i) is or is likely to be materially damaging to the other Party or to the
goodwill of the Marks, including the use of the Marks for purposes other than a
Licensed Activity; or

 

  (ii) arises from the Licensee’s use of the Marks for purposes other than a
Licensed Activity (but where such use is not materially damaging to the other
Party or to the goodwill of the Marks); and

 

27



--------------------------------------------------------------------------------

  (iii) continues for a period of more than sixty (60) consecutive days after
receipt of written notice from the non-breaching Party specifying the breach
(the Cure Period);

 

(c) VEL or Licensee ceases to do business as a going concern;

 

(d) VEL or Licensee is unable to or admits its inability to pay its debts as
they become due;

 

(e) VEL or Licensee institutes a voluntary proceeding, or becomes the subject of
an involuntary proceeding which involuntary proceeding is not dismissed within
thirty (30) days, under any bankruptcy act, insolvency Law or any Law for the
relief of debtors, has a receiver appointed for the Party which appointment is
not dismissed, vacated or stayed within thirty (30) days, or executes a general
assignment for the benefit of creditors;

 

(f) Licensee challenges VEL’s ownership of the Marks or the Names; or

then:

 

  (A) if VEL is the Breaching Party and VEL has failed to cure any Default with
the applicable cure period, if any, then Licensee may, at any time within
twenty-four (24) months of the expiration of any applicable cure period for such
breach, terminate this Agreement upon ninety (90) days prior written notice to
VEL and Sprint Ventures, Inc.; and

 

  (B) if Licensee is the Breaching Party and Licensee has failed to cure any
Default with the applicable cure period, if any, then VEL may, at any time
within ninety (90) days of the expiration of any applicable cure period for such
breach, terminate this Agreement upon thirty (30) days written notice to
Licensee and Sprint Ventures, Inc; provided however that, within such thirty
(30) day period before termination, the Parties may agree to extend the license
in whole or in part beyond such date of nominal termination, in accordance with
a transition plan suitable to protect the Licensee’s interests while Licensee
effects a transition to replace trade names and marks; provided, further, that
in no event shall VEL be required to commit to continued use of the Marks or any
of them throughout a transition period of more than twelve (12) further months,
and VEL shall continue to be entitled to procure injunctive relief or any other
remedies against continuation of any breach by Licensee as of the date of notice
of termination,

provided that, if (x) VEL notifies the Licensee of a breach referred to in
9.2(b)(B) above and (y) the Licensee wishes to dispute that the Marks have been
used for purposes other than a Licensed Activity, the Licensee shall, within ten
(10) days of receiving the notification, notify VEL enclosing a Resolution
Request (as defined in Clause 14.11(a)) and the Parties shall attempt to resolve
the matter in accordance with Clause 14.11, and in relation to that breach:

 

  (1) the Cure Period shall not be deemed to have commenced unless the Parties
are not able to resolve the dispute by the expiry of the fifteen (15) Business
Day period referred to in Clause 14.11(d), upon which the Cure Period shall be
deemed to commence;

 

28



--------------------------------------------------------------------------------

  (2) if the Parties determine during or as a consequence of the procedures in
Clause 14.11 that the Licensee is using the Marks for purposes other than a
Licensed Activity, then the Cure Period shall be deemed to commence upon written
notice from VEL following that determination; and

 

  (3) if the Parties determine during or as a consequence of the procedures in
Clause 14.11 that the Licensee is not using the Marks for purposes other than a
Licensed Activity, VEL shall notify Licensee that the notice of termination is
withdrawn.

9.3 In addition to the foregoing, in the event that, at any time during the
Term, if:

 

(a) Licensee enters into a transaction that, if completed according to its
terms, would constitute an Adverse Change of Control, then (i) Licensee will
provide VEL a written notice as soon as reasonably practicable; and (ii) VEL
may, during the period beginning with receipt of notice from Licensee and ending
ninety (90) days following the completion of any such transaction, provide
written notice to Licensee of VEL’s intent to terminate this Agreement and such
termination shall become effective twenty-four (24) months from the date of
receipt by Licensee of such notice; or

 

(b) Licensee’s rights under its PCS Services Agreement between Licensee and
Sprint Spectrum L.P., a Delaware limited partnership (SPCS), governing the
provision of telecommunication services by SPCS to Licensee (as amended,
supplemented or otherwise modified from time to time, the PCS Services
Agreement) are terminated due to an adverse change of control with respect to
SPCS, the specifics of which are set forth in the PCS Services Agreement (SPCS
Change of Control Termination), then (i) Licensee will provide VEL a written
notice as soon as reasonably practicable; and (ii) VEL may, during the period
beginning with completion of the SPCS Change of Control Termination or receipt
of such notice from Licensee (whichever is sooner) and ending ninety (90) days
following the completion of any such transaction, provide written notice to
Licensee of VEL’s termination of this Agreement and such termination shall occur
on the effective date of termination of the PCS Services Agreement.

9.4 Upon expiration of the Term or earlier termination of this Agreement for any
reason, the Licensee shall, and procure that all sub-licensees shall, as soon as
reasonably practicable and in any event no later than three (3) months following
expiration or termination (unless a longer period is authorized under a
transition plan agreed under Clause 9.2):

 

(a) cease to use any of the Marks other than use in connection with accurate
historical descriptions of the business and as may be required by any applicable
Law;

 

(b) remove from any establishment or place all representations of the Marks
including without limitation all signs or display material bearing the Marks;

 

29



--------------------------------------------------------------------------------

(c) deliver (at its expense) to VEL (or to any person, firm or company nominated
by VEL) such products and other materials that it owns or that are in its
possession which reproduce or display the Marks or, at the election of Licensee,
remove the use of the Marks on such products or materials and provide VEL with
satisfactory evidence of their removal, or at the election of Licensee, destroy
such products and other materials and provide VEL with satisfactory evidence of
their destruction; provided that Licensee shall not be obligated to remove the
Marks from Handsets or other Products under the control or in the inventory of
any Customer or third-party distributor, including Virgin Entertainment Group;

 

(d) change its name to a name that does not incorporate the Marks or anything
confusingly similar thereto and cease to use the Marks as a business or trading
name or part thereof; and

 

(e) at the request of VEL, execute any documents provided to the Licensee by VEL
necessary to confirm that the goodwill that has accrued during the Term in the
Marks or any Mark is vested in VEL.

9.5 The Licensee shall be entirely responsible to VEL for any direct damage
caused by the unauthorised use of such products and/or materials which are not
delivered up or destroyed or altered pursuant to Clause 9.4(c).

9.6 Termination of this Agreement shall be without prejudice to the rights of
either Party which may have accrued up to the date of such termination.

9.7 Except as otherwise provided in Clauses 9.2 and 9.3, neither Party may
terminate this Agreement except by notice in writing to the other and with the
written consent of the other.

INFRINGEMENTS AND INJUNCTIVE RELIEF

10.1 The Licensee shall promptly notify VEL of:

 

(a) any unauthorised use or infringement or suspected or threatened infringement
of the Marks or of any passing off or of any other act or thing which might
reasonably vitiate or prejudice the rights of VEL in and to the Marks, in each
case, in the Territory; and

 

(b) any claims or allegations that the use of the Marks by the Licensee or its
sub-licensees infringes the rights of any third party that come to its notice at
any time giving reasonable particulars thereof.

10.2 Subject to Clauses 6.1(d) and 10.4, VEL shall have the exclusive right in
its absolute discretion and at its expense to take whatever action it believes
necessary and proper in connection with any of the matters described in Clause
10.1 above.

10.3 The Licensee agrees to provide to VEL at the expense of VEL all reasonable
assistance which VEL may require in connection with any action it may decide to
take in relation to any unauthorised use, infringement, suspected or threatened
infringement, passing off or other unlawful interference with the rights of VEL
(including, without limitation, bringing or joining

 

30



--------------------------------------------------------------------------------

in proceedings or lending its name to any proceedings brought by VEL). The
provisions of Section 30(2) of the Trademarks Act 1994 (as amended, re-enacted
or replaced from time to time) or similar or equivalent legislation in any
country of the world, if any, are expressly excluded by the Parties for the
purposes of this Agreement.

10.4 If, having been requested in writing by the Licensee to do so, VEL fails to
take action in respect of any event described in Clause 10.2 for a period
exceeding twenty eight (28) days or sooner, if agreed by the Parties, the
Licensee shall be entitled to do so at its own expense and in its own name and
that of VEL and VEL agrees to provide the Licensee all reasonable assistance
which the Licensee may require in connection with the action it takes provided
always that:

 

(a) the Licensee notifies VEL in writing of its intention to do so;

 

(b) the Licensee shall only be permitted to take such action if failure to do so
would have a material adverse effect on Licensee’s ability to exercise its
rights with respect to the Licensed Activities;

 

(c) the Licensee shall not be permitted to take such action if it would have a
material adverse effect on VEL or any other licensee of the Marks acting within
the terms of its license, in which case, the Parties shall cooperate on a good
faith basis to attempt to find an alternate course of action;

 

(d) the Licensee will indemnify and keep indemnified VEL from and against all
third party costs and expenses (including, without limit, disbursements, legal
costs on an attorney-client basis, fees and expenses and value added tax),
actions, proceedings, claims, demands and damages arising directly from such
action;

 

(e) the Licensee keeps VEL up-to-date with details of the status of such action
or proceedings;

 

(f) the Licensee shall consult VEL prior to finalising any negotiated settlement
of any such action or proceedings (although the terms of any such settlement
shall be at the Licensee’s sole discretion);

 

(g) if the Licensee succeeds in securing substantially all the relief it seeks
in the action or proceedings it takes in accordance with this Clause 10.4, then
it shall provide VEL with evidence reasonably acceptable to VEL (certified if
required by VEL by a qualified auditor approved by VEL) of the legal costs and
expenses incurred in taking that action and VEL shall reimburse the Licensee its
reasonable legal costs and expenses so incurred;

 

(h) where such action is taken by the Licensee against a Virgin Entity, VEL
reserves the right to intervene between the parties and require the dispute and
any proceedings related thereto to be suspended for a maximum of twenty
(20) Business Days, unless otherwise agreed to by VEL and Licensee, whilst
negotiations to resolve the issues take place. In the event that any resolution
pursuant to this Clause requires amendments to be made to any agreement between
VEL and Licensee or VEL and any other Virgin Entity, VEL will use its reasonable
endeavours to effect the necessary amendments as soon as reasonably practicable.

 

31



--------------------------------------------------------------------------------

10.5 The proportion of the costs and damages recovered in respect of any action
(or of a settlement of any action) pursuant to Clauses 10.2 or 10.4 shall first,
reimburse the Party who brought the action in respect of all costs and expenses
payable to third parties (excluding, for the avoidance of doubt, the cost of
lost management time) incurred as a result of bringing the action and the
remainder shall go first to Licensee, to the extent of injury suffered by it
from the subject matter of the action; provided that the Licensee provides VEL,
upon the reasonable request of VEL, with evidence reasonably acceptable to VEL
of the loss or damage caused by the subject matter of the actions (certified if
required by VEL by a reasonably qualified auditor) with any and all excess
recovery going to VEL; provided further that nothing in this Clause 10.5 shall
derogate from the acknowledgement in Clause 2.

INDEMNITY

11.1 The Licensee undertakes and agrees that it shall at all times during the
continuance in force of this Agreement observe and perform the terms and
conditions contained in this Agreement. The Licensee undertakes and agrees to
indemnify and hold harmless VEL and its officers, directors, agents, employees
and representatives from and against all costs and expenses (including, without
limitation, legal costs on an attorney-client basis, fees and expenses and value
added tax), actions, proceedings, claims, demands and damages arising directly
or indirectly from a third party claim relating to:

 

(a) the Licensee’s use of a Mark in breach of this Agreement; or

 

(b) the Licensee’s use of the Marks on or in relation to Products in connection
with any product liability claims or proceedings,

save to the extent that the same are caused by a breach of this Agreement by
VEL.

11.2 VEL shall indemnify and hold harmless the Licensee and its officers,
directors, agents, employees and representatives from and against all costs and
expenses (including, without limitation, legal costs on an attorney-client
basis, fees and expenses and value added tax), actions, proceedings, claims,
demands and damages arising directly or indirectly from a third party claim
relating to:

 

(a) the Licensee’s use of a Mark or a Name in accordance with this Agreement; or

 

(b) invalidity of or defects in VEL’s title to the Marks, other than any V Marks
or any additional elements used by the Licensee in combination with the Virgin
Name or the Virgin Signature in accordance with Clause 3.7(c),

save to the extent that the same are caused by a breach of this Agreement by
Licensee.

 

32



--------------------------------------------------------------------------------

CONFIDENTIALITY

12.1 Each of the Parties shall keep secret and confidential any information of a
confidential nature which it may obtain relating to the business affairs and/or
trade secrets of the other provided that this obligation shall not apply in
respect of (a) any information which comes into the public domain other than as
a result of breach by the recipient of the information of the provisions of this
Clause, (b) which was otherwise known by the receiving Party prior to receipt of
such information from the disclosing Party, or (c) which is required to be
disclosed by Law, any governmental or regulatory authority or by order of a
court of competent jurisdiction. This Clause shall continue in force following
expiry or termination of this Agreement.

NOTICES

13.1 Any notice or other communication required or authorised to be given under
this Agreement shall be in writing and either be delivered by hand or sent by
first class post, courier or facsimile transmission (provided that in the case
of facsimile transmission, the notice is confirmed by being delivered by hand or
sent by first class post within forty-eight (48) hours) as follows:

 

Address for notices to VEL:    Virgin Enterprises Limited   

120 Campden Hill Road

London W8 7AR

   England    Attention: Intellectual Property Department    Fax: +44 (0) 20
7313 2091 Address for notices to the Licensee:    Virgin Mobile USA, LLC   

10 Independence Boulevard

Warren, New Jersey 07059

   Attention: VP, Business Affairs    Fax: (908) 607-4078 With a copy to:   
Sprint Ventures, Inc.    c/o Sprint Spectrum L.P.    6330 Sprint Parkway   
KSOPHA0310-3B121    Overland Park, Kansas 66251    Attention: Vice President,
Business Development    Fax: (913) 762-0109    and:    Virgin USA Inc.    65
Bleecker Street, 6th Floor    New York, New York 10012    Attention: General
Counsel    Fax: (646) 452-6161

 

33



--------------------------------------------------------------------------------

13.2 The Parties may change the address, facsimile number or the name of the
person for whose attention notices are to be addressed by serving a notice on
the other Party in accordance with the provisions of this Clause.

13.3 All notices given in accordance with Clause 13.1 above shall be deemed to
have been served as follows:

 

(a) if delivered by hand or courier, at the time of delivery;

 

(b) if posted, at the expiration of three (3) Business Days after the envelope
containing the same was delivered into the custody of the postal authorities; or

 

(c) if communicated by facsimile, at the time of transmission, provided that
where, in the case of delivery by hand or transmission by facsimile, such
delivery or transmission occurs after 6 p.m. on a Business Day or on a day which
is not a Business Day, service shall be deemed to occur at 9 a.m. on the next
following Business Day. References to time in this Clause are to local time in
the country of the addressee.

13.4 In proving such service it shall be sufficient to prove that the envelope
containing such notice was properly addressed and delivered either to the
address shown or into the custody of the postal authorities as a pre-paid first
class letter, or that the facsimile transmission was made after obtaining in
person or by telephone appropriate evidence of the capacity of the addressee to
receive the same, as the case may be.

GENERAL

Waiver

14.1 No delay, failure or indulgence by either Party to perform any provision of
this Agreement shall operate or be construed as a waiver of that Party’s powers
or rights under this Agreement or prejudice that Party’s rights to subsequent
action. Any waiver by either Party of its rights under this Agreement shall not
operate as a waiver in respect of any subsequent breach. No single or partial
exercise of any power or right by either Party shall preclude any other or
further exercise thereof or the exercise of any such other power or right under
this Agreement.

Modifications

14.2 No amendment or modification to this Agreement will be effective or binding
unless it is in writing, signed by both the Parties and specifically states that
it is an amendment to this Agreement.

Invalidity

14.3 If at any time any one or more of the provisions (or part of one or more of
the provisions) of this Agreement becomes invalid, illegal or unenforceable in
any respect, under any Law, the validity, legality and enforceability of the
remaining provisions (or part or parts) shall not in any way be affected or
impaired.

 

34



--------------------------------------------------------------------------------

Entire Agreement

14.4 This Agreement sets out the entire agreement and understanding between VEL
and the Licensee in respect of the use of the Marks by the Licensees and
supersedes all previous representations, understandings, licenses or agreements,
whether oral or written, in relation to such use. It is agreed that:

 

(a) no Party has entered into this Agreement in reliance upon any
representation, warranty or undertaking of any other Party which is not
expressly set out or referred to in this Agreement;

 

(b) subject only to (c) below, no Party shall have a claim or remedy in respect
of misrepresentation (whether negligent or otherwise) or untrue statement made
by any other Party; and

 

(c) this Clause shall not exclude any liability for fraudulent
misrepresentation.

Independent Contractors

14.5 Nothing in this Agreement shall create, or be deemed to create, a
partnership, a joint venture, an agency, a fiduciary duty or employment between
the Parties. The only relationship created by this Agreement is that of
independent contractors, and, except as expressly provided herein, neither Party
by virtue of this Agreement has authority to transact any business in the name
of the other Party or on its behalf or incur any liability for or on behalf of
the other Party.

Governing Law

14.6 This Agreement shall be governed by and construed in accordance with
English law. Each of the Parties irrevocably submits to the non-exclusive
jurisdiction of the Courts of the state of Delaware and the courts of the United
States of America for the District of Delaware, and appellate courts of any such
courts.

Counterparts

14.7 This Agreement may be executed in counterparts, each of which shall be
considered an original, with the same effect as if the Parties or their
representatives signed the same instrument.

Further Assurances

14.8 VEL and the Licensee shall, at the Licensee’s expense, execute and deliver
all such documents and take or procure the execution of all such documents (in a
form reasonably satisfactory to both Parties) as may from time to time be
required to give full effect to this Agreement.

 

35



--------------------------------------------------------------------------------

Costs

14.9 Each Party shall bear its own costs in connection with the negotiation,
preparation and implementation of this Agreement.

Insurance

14.10 The Licensee shall ensure that it maintains, at all times during the Term,
current policies of insurance sufficient to indemnify against any product
liability claims of up to USD 25,000,000 (twenty-five million United States
dollars) arising from use of the Products and naming VEL as an additional
insured.

Dispute Resolution

14.11 In the event there is a dispute between the Parties regarding the
interpretation of any provision this Agreement or either Party’s performance
under any provision of this Agreement (a Dispute), the Parties shall attempt to
resolve such Dispute in accordance with this Clause 14.11. This Clause 14.11
shall be without prejudice to either Party’s right to take the action (including
termination of this Agreement) described in Clause 9.2 or 9.3 in accordance with
those Clauses.

 

(a) Upon written request of either Party (the Resolution Request), the Dispute
shall be submitted for resolution to a dispute resolution team which shall be
comprised of two representatives from each Party (the Integrated Action Team).
The Integrated Action Team shall meet as often as necessary to gather and
furnish to each Party all information with respect to the matter in issue, which
is appropriate and germane for its resolution;

 

(b) The Integrated Action Team shall discuss the Dispute and negotiate in good
faith in an effort to resolve the Dispute without the necessity of further
action relating thereto. During the course of such negotiation, all reasonable
requests made by one Party to the other for non-privileged information
reasonably related to this Agreement and the Dispute will be honored in order
that such Party may be fully advised of the other’s position. The specific
format for such discussions will be left to the discretion of the Integrated
Action Team, but may include the preparation of agreed upon statements of fact
or written statements of position furnished by each Party to the other;

 

(c) If the Dispute is not fully resolved by the Integrated Action Team within
fifteen (15) Business Days after the delivery of the Resolution Request, then
either of the Parties may request that the Dispute be escalated to the
respective President, CEO or Chairmen of the Parties (as applicable) (the
Designated Officers, and each such request an Escalation Request), after which,
within fifteen (15) Business Days of the delivery of the Resolution Request,
each of the Parties shall prepare and send to the Designated Officers of the
Parties, respectively, a memorandum stating its understanding of the matter
subject to the Dispute, its position in relation to such matter, its reasons for
taking such position and any proposals for resolving the Dispute;

 

(d) The Designated Officers shall as soon as reasonably practicable (within at
least fifteen (15) Business Days after the Dispute has been referred to such
Designated Officers or as such Designated Officers shall otherwise agree) meet
(in person or by telephone) to discuss the Dispute and use their reasonable best
efforts to resolve it; and

 

36



--------------------------------------------------------------------------------

(e) Notwithstanding anything in this Agreement to the contrary, either Party may
resort to court action for urgent or injunctive relief at any time if the
dispute resolution process set forth in this Clause would permit or cause
irreparable damage to such Party due to delay arising out of the dispute
resolution process.

Governance Matters

14.12 Solely during the Term, VEL shall have the right to appoint one
(1) director, selected at its sole discretion, to Virgin Mobile USA, Inc.’s
Board of Directors, provided that, VEL does not have a right to appoint a
director in connection with its status as a shareholder of Virgin Mobile USA,
Inc. pursuant to Virgin Mobile USA, Inc.’s charter, bylaws or stockholder’s
agreement.

[Signature pages follow]

 

37



--------------------------------------------------------------------------------

[Signature page to Amended and Restated Trademark License Agreement]

IN WITNESS WHEREOF this Agreement has been signed by the authorised
representatives of the Parties on the day and year first written above.

 

SIGNED for and on behalf of   )   VIRGIN ENTERPRISES LIMITED   )   by  

/s/ Neil Hobbs

    ) in the presence of:   )  

 

SIGNED for and on behalf of   )   VIRGIN MOBILE USA, LLC   )   by  

/s/ Peter Lurie

    ) in the presence of:   )  

 

38



--------------------------------------------------------------------------------

SCHEDULE 1

Trademarks

 

Trademark   Application /
Registration
Number   Country   Class   Status VIRGIN   76/107,265

 

2,689,098

  USA   9, 38   Registered Virgin Signature   76/107,264

 

2,689,097

  USA   9, 38   Registered VIRGIN XTRAS   76/301,267

 

2,870,028

  USA   9, 38   Registered VIRGIN MOBILE   76/301,009

 

2,770,775

  USA   9, 38   Registered VIRGIN MOBILE
& Design   76/301,011

 

2,770,776

  USA   9, 38   Registered VIRGIN XL   78/543,655

 

3,100,295

  USA   9, 38   Registered VAM   78/904,946

 

  USA   38   Pending VIRGIN2VIRGIN     USA    

 

I



--------------------------------------------------------------------------------

SCHEDULE 2

The Signature

LOGO [g98271ex10_4.jpg]

 

II



--------------------------------------------------------------------------------

SCHEDULE 3

Accessories

The following accessories, in each case for use with Handsets:

Chargers, including home and travel chargers

Batteries (both slim and extended)

Cigarette lighter chargers for motor vehicles

Cases (leather and plastic), including pouches

Headsets (for telephone services and music)

Clip-on belt pieces, including holsters

Hands-free car kits

Faceplates

Data Cables

Plug-in radios

Backpack straps and other wearable system devices

Memory Cards

Antennas

Phone straps

Car holders

Keypad or button accessories

 

III



--------------------------------------------------------------------------------

SCHEDULE 4

Additional Sites

 

clubvmu.com   virginxl.mobi clubvmu.mobi   virginxl.us
promotionsvirginmobileusa.com   virginxtras.mobi vam.mobi   virginxtras.us
vgrps.com   virgin-xtras.us virginextras.mobi   vm-alerts.com virginextras.us  
vm-news.com virgin-extras.us   vmgrps.com virginmobile.us   vmobile-corp.com
virgin-mobile.us   vmobile-corp.net virginmobilestash.com   vmobl.com
virginmobilestash.mobi   vmobl.net virginmobileusa.biz   vmobl.org
virginmobileusa.com   vmobl.us virginmobileusa.info   vmoblg.com
virginmobileusa.mobi   vmoblg.net virginmobileusa.net   vmoblg.org
virginmobileusa.org   vmphotoblog.com virginmobileusa.us   vmpix.com
virginmobileusarecycle.com   vmu.m7networks.com virginmobileusastash.com  
vmu-mail.com virginmobileusastash.mobi   vmusa.biz virginmobilexl.com  
vmusa.info virginmobilexl.net   vrgnmbl.biz virginmobilexl.org   vrgnmbl.com
virginmobilexl.us   vrgnmbl.info virginwirelessusa.com   vrgnmbl.us

 

IV



--------------------------------------------------------------------------------

EXHIBIT A

NONDISCLOSURE AGREEMENT

 

V



--------------------------------------------------------------------------------

NONDISCLOSURE AGREEMENT

This Nondisclosure Agreement (this “Agreement”) is dated as of
                    , 200    , between Virgin Mobile USA, LLC, a Delaware
limited liability company (“VMU”), and                     , a licensee of
Virgin Enterprises Ltd., and a                      corporation (the “Company”).

RECITALS

 

A. VMU may disclose valuable proprietary information to the Company relating to
VMU’s Stash Card program (the “Stash Program”).

 

B. VMU and the Company want to protect the confidentiality of, maintain their
respective rights in, and prevent the unauthorized use and disclosure of such
information.

VMU and the Company hereby agree as follows:

1. Confidential Information. As used in this Agreement, “Confidential
Information” means all information, currently existing or subsequently created
during the term of the relationship between the parties, that a party and/or any
of its Affiliates owns or controls that is not generally publicly available,
whether of a technical, business or other nature (including but not limited to
(a) financial information, including pricing; (b) technical information,
including research, development, specifications, procedures, algorithms, data,
designs, and know-how; and (c) business information, including operations,
objectives, management, assets, results, planning, marketing, timing, strategic
partners, customers and products), that is disclosed by one party (the
“Disclosing Party”) to the other party (the “Receiving Party”) or that is
otherwise learned by the Receiving Party, in either case in the course of the
discussions or business dealings with the Disclosing Party that are the subject
of this Agreement, and which has been identified as being confidential or which
the Receiving Party knows or has reason to know by the nature of the
circumstances surrounding the disclosure or receipt ought to be treated as
confidential.

2. Use and Ownership of Confidential Information. The Receiving Party, except as
expressly provided in this Agreement, will not disclose Confidential Information
to anyone other than its Representatives (as defined in Section 7 below) who
have a need to know without the Disclosing Party’s prior written consent. In
addition, the Receiving Party will not use, or permit others to use,
Confidential Information for any purpose other than its evaluation of a
potential business opportunity between the parties and, if desired by the
parties, negotiation and consummation of a business transaction between the
parties pursuant to a definitive agreement.

The Receiving Party will take all reasonable measures to avoid disclosure,
dissemination or unauthorized use of the Disclosing Party’s Confidential
Information, including, at a minimum, those measures it takes to protect its own
confidential information of a similar nature. All Confidential Information will
remain the exclusive property of the Disclosing Party, and the Receiving Party
will have no rights, by license or otherwise, to use the Disclosing Party’s
Confidential Information except as expressly provided herein.

3. Exceptions. The obligations of Section 2 with respect to confidentiality and
use will not apply to any information which (i) at the time of disclosure was or
thereafter becomes publicly

 

VI



--------------------------------------------------------------------------------

available without breach of this Agreement; (ii) was rightfully known to the
Receiving Party prior to its receipt from the Disclosing Party; (iii) is
rightfully received from a third party that, to the knowledge of the Receiving
Party, did not acquire or disclose such information by a wrongful or tortious
act; or (iv) was developed by the Receiving Party without reference to or use of
any Confidential Information of the Disclosing Party.

4. Disclosures to Governmental Entities. If the Receiving Party becomes legally
obligated to disclose Confidential Information of the Disclosing Party by law,
regulation or any governmental entity with jurisdiction over it, including any
court of competent jurisdiction, the Receiving Party will give the Disclosing
Party prompt written notice. Such notice must include, without limitation,
identification of the information to be so disclosed and a copy of the order or
reference to applicable law or regulation. The Receiving Party will disclose
only such information as it reasonably deems is legally required and will use
reasonable efforts to obtain confidential treatment for any Confidential
Information that is so disclosed.

5. Compliance with Export Laws. Both parties will comply with all United States
export control laws and regulations as they currently exist and as they may be
amended from time to time that are applicable to Confidential Information.

6. No Required Disclosure or Warranties. Nothing in this Agreement shall be
construed as an obligation for either party to disclose information or
evaluation materials to the other party. The Disclosing Party shall not be
considered to have made or make any representation or warranty as to the
accuracy or completeness of any information provided hereunder. The Receiving
Party and its Affiliates will be responsible for conducting and completing its
own independent investigation, evaluation and due diligence relative to engaging
in a transaction with the Disclosing Party.

7. Receiving Party Representatives. The Receiving Party will restrict the
possession, knowledge, development and use of Confidential Information of the
Disclosing Party to its employees, directors, officers, consultants, lawyers,
and entities controlled by or controlling it (collectively, “Representatives”)
who have a need to know Confidential Information in connection with the purposes
set forth in Section 2 and who are under obligations restricting disclosure and
use of such Confidential Information consistent with the requirements of this
Agreement. The Receiving Party’s Representatives will have access only to the
Confidential Information they need for such purposes. The Receiving Party will
be liable for any breach of this Agreement by its Representatives and will
promptly notify the Disclosing Party of any such breach.

8. Return of Confidential Information. In the event that the parties determine
not to proceed with discussions with respect to the business opportunity or upon
the Disclosing Party’s written request at any time, the Receiving Party will
promptly return or destroy (or, in the case of electronic embodiments,
permanently erase) all tangible material embodying Confidential Information (in
any form and including, without limitation, all summaries, copies and excerpts
of Confidential Information) in its possession or under its control.

9. Independent Development. The Disclosing Party acknowledges that the Receiving
Party may currently or in the future be developing products or information
internally, or receiving

 

VII



--------------------------------------------------------------------------------

information from or having products or information developed by other parties,
that are similar to the Confidential Information. Accordingly, except for its
express obligations under this Agreement with respect to Confidential
Information of the Disclosing Party, nothing in this Agreement will be construed
as restricting the Receiving Party from developing or having developed for it
products, concepts, systems or techniques that are similar to or compete with
the products, concepts, systems or techniques contemplated by or embodied in the
Confidential Information.

10. Injunctive Relief. The Receiving Party acknowledges that disclosure or use
of Disclosing Party’s Confidential Information in violation of this Agreement
may cause irreparable harm to the Disclosing Party for which monetary damages
may be difficult to ascertain or an inadequate remedy. The Receiving Party
therefore agrees that the Disclosing Party will be entitled, in addition to its
other rights and remedies, to such injunctive or equitable relief for any
violation of this Agreement as may be deemed proper by a court of competent
jurisdiction.

11. Limited Relationship. This Agreement does not create a joint venture,
partnership or other formal business relationship or entity of any kind, or an
obligation to form any such relationship or entity. Each party will act as an
independent contractor and not as an agent of the other party for any purpose,
and neither will have the authority to bind the other in the absence of a
definitive agreement governing the prospective transaction.

12. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior oral and written understandings with respect to such subject matter. This
Agreement may be amended or modified only with the mutual written consent of the
parties.

13. Term and Termination. Subject to the provisions below regarding expiration
and termination, the terms of this Agreement shall remain in full force
notwithstanding the completion of the parties’ evaluations or the achievement or
abandonment of the purpose of this Agreement, the termination of the parties’
relationship, or the return of all tangible materials embodying Confidential
Information. This Agreement is intended to cover Confidential Information
disclosed or received by either party prior or subsequent to the date of this
Agreement in the course of the discussions or business dealings that are the
subject of this Agreement. Either party may terminate this Agreement by giving
the other party written notice of termination at the address set forth in the
signature blocks below (except that in the case of VMU, such notice shall be
marked to the attention of General Counsel), and unless otherwise earlier
terminated, this Agreement will automatically expire two (2) years from the date
first written above; provided that each party’s obligations under Sections 2, 4
and 7 (subject to the exceptions of Section 3) with respect to the other party’s
Confidential Information disclosed or received prior to termination or
expiration will survive for two (2) additional years following the expiration or
termination of this Agreement, and the provisions of Sections 5-6 and 8-16 shall
survive any such expiration or termination.

14. Nonwaiver. It is understood that any failure or delay by either party to
enforce such party’s rights, powers or privileges hereunder, including, without
limitation, the other party’s strict performance of any provision of this
Agreement, will not constitute a waiver of its right to subsequently enforce
such provision or any other provision of this Agreement.

 

VIII



--------------------------------------------------------------------------------

15. Attorney Fees. In the event any court action is commenced by one party
against the other with respect to this Agreement, the substantially prevailing
party will be entitled to recover its out-of-pocket and court costs and
reasonable attorney fees.

16. Miscellaneous. This Agreement will be governed by laws of the State of New
York, may be executed in counterpart copies, and, in the absence of an original
signature, faxed signatures will be considered the equivalent of an original
signature. Each party hereby waives its right to a jury trial for any claims
that may arise out of this Agreement. If a provision of this Agreement is held
invalid under any applicable law, such invalidity will not affect any other
provision of this Agreement that can be given effect without the invalid
provision. Further, all terms and conditions of this Agreement will be deemed
enforceable to the fullest extent permissible under applicable law, and, when
necessary, the court is requested to reform any and all terms or conditions to
give them such effect. Neither party may assign or transfer this Agreement or
any of its duties under this Agreement without the other party’s prior written
consent, except that each party may assign this Agreement to an Affiliate or a
successor entity in connection with a public offering of securities, but no such
assignment shall relieve the assigning party of its obligations hereunder. Any
assignment or attempted assignment without the required prior written consent
shall be void. The terms of this Agreement shall be binding upon and shall inure
to the benefit of the successors and permitted assigns of the parties hereto.

The parties have executed this Agreement on the date first written above.

 

Virgin Mobile USA, LLC

By:

   

Name:

   

Title:

   

Date:

   

Mailing Address:

10 Independence Blvd.

Warren, New Jersey 07059

Company:

By:

   

Name:

   

Title:

   

Date:

   

Mailing Address:

 

IX



--------------------------------------------------------------------------------

EXHIBIT B

TM GUIDELINES

 

X



--------------------------------------------------------------------------------

EXHIBIT C

CODE OF CONDUCT

 

XI



--------------------------------------------------------------------------------

EXHIBIT D

CUSTOMER SERVICE LEVELS

Customer Service Levels

The Licensee shall comply with the following customer service levels:

 

  (a) acknowledge written complaints from Customers within seven (7) days and
provide a full response (either written or oral) within twenty-eight (28) days;

 

  (b) respond to all emails and telephone calls, whether queries or complaints
within two (2) Business Days;

 

  (c) ensure that employees are fully trained, competent, courteous and
respectful;

 

  (d) use honest and ethical selling and marketing practices;

 

  (e) produce a customer satisfaction report on at least a quarterly basis and a
complaints report on at least a quarterly basis to include the number of
complaints and the number of complaints per thousand Customers;

 

  (f) obtain a customer satisfaction level of 90% “very satisfied” (i.e., 4/5)
or above and 45% “extremely satisfied” (i.e., 5/5) assessed quarterly by polling
a combination of a statistically significant number of Customers “how satisfied
are you with your experience with Virgin Mobile?”;

 

  (g) obtain an advocacy level of 65% “definitely would recommend” (i.e., 5/5)
or “likely to recommend” (i.e., 4/5) assessed quarterly by polling a combination
of a statistically significant number of Customers “how likely are you to
recommend Virgin Mobile to others?”;

 

  (h) obtain a complaints level (i.e., tracked events of Customer
dissatisfaction) of less than 1% of total Customers, assessed quarterly;

 

  (i) ensure 75% of all calls to the customer management center, are answered
within forty (40) seconds, assessed quarterly; and

 

  (j)

(i) in the first year following the Commencement Date the Licensee shall use
commercially reasonable efforts to ensure that no more than 10% of calls to the
customer management center are abandoned, (ii) in the second year following the
Commencement Date the Licensee shall use commercially reasonable efforts to
ensure that no more than 8% of calls to the customer management center are
abandoned, (iii) in the third year following the Commencement Date the Licensee
shall use commercially reasonable efforts to ensure that no more than 7% of
calls to the customer management center are abandoned, and (iv) in the fourth
year following the Commencement Date and thereafter the Licensee shall use
commercially reasonable efforts to ensure that no more than 5% of calls to the
customer

 

XII



--------------------------------------------------------------------------------

 

management center are abandoned, in the case of (i) through (iv) above,
excluding all calls by Customers who elect to terminate such call in order to
perform a self-service option, including to access the Licensee’s Site to
perform the desired function initially sought to be accomplished by such call;

 

  (k) use accepted industry methods to measure overall satisfaction among
Customers who have reported problems and achieve, among such Customers,
satisfaction levels which are no less than 90% comparable to the overall
satisfaction level among all Customers; and

 

  (l) undertake a staff satisfaction survey as set out in paragraph (d) below.

Measurement and Reporting

The Licensee agrees to report the following in connection with the Customer
Service Levels described above, and in the form of the Benchmarking Template, as
such may be amended from time to time by the mutual agreement of the Parties,
and provide VEL or a party nominated by VEL, with a copy of such report within
ten (10) Business Days of the end of each measurement period (other than in
respect of the staff satisfaction survey referred to in paragraph (d) below,
which shall be reported in accordance with the terms of paragraph (d)):

 

  (a) produce a customer satisfaction report on at least a quarterly basis (to
include total number of Customers polled);

 

  (b) produce a complaints report on at least a quarterly basis (to include
total number of Customers and total number of complaints);

 

  (c) produce a report setting out performance against the percentage of calls
answered and abandoned targets on a quarterly basis; and

 

  (d) use commercially reasonable efforts to undertake a staff satisfaction
survey of their own workforce (including working with third parties who provide
outsourced services to the Licensee to ensure that they track the same measures
of employee satisfaction) at an optimum of every two (2) years and no less than
every three (3) years. The content and form of such survey shall be at the
discretion of the Licensee, except that the survey shall include the question
“how satisfied are you with working for Virgin Mobile over all?”, the responses
to which shall be measured on a 5 point scale. The results obtained from such
staff satisfaction surveys shall be reported to VEL or its nominated
representative via the next available quarterly People Benchmarks Report, as
such may be amended from time to time by the mutual agreement of the Parties.
The Licensee shall also engage in constructive discussion about any areas of
concern raised by VEL or its nominated representative and use commercially
reasonable efforts to remedy those areas of concern.

Benchmarking Template and People Benchmarks Report

Please see attached.

 

XIII